Exhibit 10.16

 

OFFICE BUILDING LEASE

 

BETWEEN

 

SUNNYVALE MATHILDA INVESTORS, LLC
a California limited liability company

 

LANDLORD

 

AND

 

MONOLITHIC SYSTEM TECHNOLOGY, INC., dba MOSYS,
a Delaware corporation

 

TENANT

 

--------------------------------------------------------------------------------


 

OFFICE BUILDING LEASE

 

TABLE OF CONTENTS

 

 

Page

OFFICE BUILDING LEASE

1

1.

BASIC LEASE TERMS

1

2.

PREMISES AND COMMON AREAS

2

3.

TERM

3

4.

POSSESSION

3

5.

RENT

3

6.

OPERATING EXPENSES

4

7.

SECURITY DEPOSIT

5

8.

USE.

5

9.

NOTICES

6

10.

BROKERS

6

11.

SURRENDER; HOLDING OVER

6

12.

TAXES ON TENANT’S PROPERTY

7

13.

ALTERATIONS

7

14.

REPAIRS

9

15.

LIENS

9

16.

ENTRY BY LANDLORD

10

17.

UTILITIES AND SERVICES

10

18.

ASSUMPTION OF RISK AND INDEMNIFICATION

10

19.

INSURANCE

11

20.

DAMAGE OR DESTRUCTION

13

21.

EMINENT DOMAIN

15

22.

DEFAULTS AND REMEDIES

15

23.

LANDLORD’S DEFAULT

17

24.

ASSIGNMENT AND SUBLETTING

17

25.

SUBORDINATION

19

26.

ESTOPPEL CERTIFICATE

20

27.

RULES AND REGULATIONS

20

28.

MODIFICATION AND CURE RIGHTS OF LANDLORD’S MORTGAGEES AND LESSORS

20

29.

DEFINITION OF LANDLORD

21

30.

WAIVER

21

31.

PARKING

21

32.

FORCE MAJEURE

22

33.

SIGNS

22

34.

LIMITATION ON LIABILITY

22

35.

FINANCIAL STATEMENTS

22

36.

QUIET ENJOYMENT

22

37.

MISCELLANEOUS

22

38.

EXECUTION OF LEASE

24

39.

EARLY OCCUPANCY

24

40.

OPTION TO EXTEND

24

41.

CONDITIONS PRECEDENT

25

 

EXHIBITS:

 

A

Outline of Floor Plan of Premises

 

B

Tenant Improvements

 

C

Definition of Operating Expenses

 

D

Standards for Utilities and Services

 

E

Rules and Regulations

 

F

Memorandum of Lease

 

G

Quitclaim of Memorandum of Lease

 

 

--------------------------------------------------------------------------------


 

OFFICE BUILDING LEASE

 

This OFFICE BUILDING LEASE (“Lease”) is entered into as of the 6th day of May,
2005 by and between SUNNYVALE MATHILDA INVESTORS, LLC, a California limited
liability company (“Landlord”), and MONOLITHIC SYSTEM TECHNOLOGY, INC., dba
MOSYS , a Delaware corporation (“Tenant”).

 

1.         BASIC LEASE TERMS.  For purposes of this Lease, the following terms
have the following definitions and meanings:

 

(a)       Landlord:  SUNNYVALE MATHILDA INVESTORS, LLC, a California limited
liability company.

 

(b)       Landlord’s Address (For Notices):

 

SUNNYVALE MATHILDA INVESTORS, LLC
c/o Matteson Real Estate Equities, Inc.
1991 Broadway, Suite 300
Redwood City, CA 94063-1994
Attention:  James A. Blake

 

or such other place as Landlord may from time to time designate by notice to
Tenant.

 

(c)       Tenant:  MONOLITHIC SYSTEM TECHNOLOGY, INC., dba MOSYS , a Delaware
corporation.

 

(d)       Tenant’s Address (For Notices):

 

MOSYS, INC.

755 No. Mathilda Avenue, Suite 100

Sunnyvale, California 94086

Attention:  Chief Financial Officer

 

(e)       Project:  The parcel(s) of real property (the “Land”) commonly known
as 755 N. Mathilda Avenue/680 Vaqueros Avenue, and located in the City of
Sunnyvale (the “City”), County of Santa Clara (the “County”), State of
California (“State”).  The project (the “Project”) includes the Land, the
Building (described below) and appurtenant surface parking areas, landscaping,
walkways and other common areas located on the Land.

 

(f)        Building:  A two (2) story office/research and development building
within the Project (the “Building”), which Building contains approximately
52,500 Rentable Square Feet, with the street address of 755 North Mathilda
Avenue, Sunnyvale, California.

 

(g)       Premises:  Those certain premises comprising all of the First Floor of
the Building as generally shown on the floor plan attached hereto as
Exhibit ”A”, which Premises contains approximately 26,250 total Rentable Square
Feet.

 

(h)       Tenant’s Percentage:  Tenant’s percentage of the Building on a
Rentable Square Foot basis, which is 50%.

 

(i)        Term:  Five (5) years.

 

(j)        Commencement Date:  June 27, 2005.  The Commencement Date shall not
be delayed by reason of a delay resulting from Force Majeure (as defined in
Paragraph 32 below), or for any other reason.

 

            Expiration Date:  June 30, 2010.

 

(k)       Intentionally Omitted.

 

(l)        Intentionally Omitted.

 

m)        Monthly Base Rent:  This Lease is intended to be a “triple net lease”
as more fully described in Paragraph 6 below.  Monthly Base Rent is set forth
below in the following table, subject to adjustment as provided in this Lease:

 

1

--------------------------------------------------------------------------------


 

Months

 

Monthly Rent/RSF

 

Monthly
Base Rent

 

1 – 12

 

$

1.00

 

$

26,250.00

 

13 – 24

 

$

1.05

 

$

27,562.50

 

25 – 36

 

$

1.10

 

$

28,875.00

 

37 – 48

 

$

1.15

 

$

30,187.50

 

49 – 60

 

$

1.20

 

$

31,500.00

 

 

Tenant’s obligation to pay its share of Operating Expenses shall be 100% abated
for the first month of the Term but not thereafter.

 

(n)       Intentionally Omitted.

 

(o)       Security Deposit:  $31,500.00.

 

(p)       Intentionally Omitted.

 

(q)       Intentionally Omitted.

 

(r)        Permitted Use:  General office use and administration, research and
development and related uses, but no other use without the written consent of
Landlord.

 

(s)       Parking:  Eighty-three (83) unassigned parking spaces, subject to the
terms and conditions of Paragraphs 32 and 43 below and the Rules and Regulations
regarding parking contained in Exhibit ”E”.

 

(t)        Intentionally Omitted.

 

(u)       Intentionally Omitted.

 

(v)       Interest Rate:  The greater of ten percent (10%) per annum or two
percent (2%) in excess of the prime lending or reference rate of Wells Fargo
Bank N.A. or any successor bank in effect on the twenty-fifth (25th) day of the
calendar month immediately prior to the event giving rise to the Interest Rate
imposition; provided, however, the Interest Rate will in no event exceed the
maximum interest rate permitted to be charged by California law.

 

(w)      Exhibits:  A through E, inclusive, which Exhibits are attached to this
Lease and incorporated herein by this reference.

 

This Paragraph 1 represents a summary of the basic terms and definitions of this
Lease.  In the event of any inconsistency between the terms contained in this
Paragraph 1 and any specific provision of this Lease, the terms of the more
specific provision shall prevail.

 

2.         PREMISES AND COMMON AREAS.

 

(a)       Premises.  Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the Premises as improved or to be improved with the Tenant
Improvements described in Exhibit ”B”.

 

(b)       Mutual Covenants.  Landlord and Tenant agree that the letting and
hiring of the Premises is upon and subject to the terms, covenants and
conditions contained in this Lease and each party covenants as a material part
of the consideration for this Lease to keep and perform their respective
obligations under this Lease.

 

(c)       Tenant’s Use of Common Areas.  During the Term of this Lease, Tenant
shall have the nonexclusive right to use in common with Landlord and all
persons, firms and corporations conducting business in the Project and their
respective customers, guests, licensees, invitees, subtenants, employees and
agents (collectively, “Project Occupants”), subject to the terms of this Lease,
the Rules and Regulations referenced in Paragraph 32 below and all covenants,
conditions and restrictions now or hereafter affecting the Project, the
following common areas of the Building and/or the Project (collectively, the
“Common Areas”):

 

2

--------------------------------------------------------------------------------


 

(i)        The Building’s common entrances, hallways, lobbies, public restrooms
on multi-tenant floors, elevators, stairways and accessways, loading docks,
ramps, drives and platforms and any passageways and serviceways thereto, and the
common pipes, conduits, wires and appurtenant equipment within the Building
which serve the Premises (collectively, “Building Common Areas”); and

 

(ii)       The parking facilities of the Project which serve the Building,
loading and unloading areas, trash areas, roadways, sidewalks, walkways,
parkways, driveways, landscaped areas, plaza areas, fountains and similar areas
and facilities situated within the Project and appurtenant to the Building which
are not reserved for the exclusive use of any Project Occupants (collectively,
“Project Common Areas”).

 

(d)       Landlord’s Reservation of Rights.  Provided Tenant’s use of and access
to the Premises and parking to be provided to Tenant under this Lease is not
interfered with in an unreasonable manner, Landlord reserves for itself the
right from time to time to: (i)  install, use, maintain, repair, replace and
relocate pipes, ducts, conduits, wires and appurtenant meters and equipment
above the ceiling surfaces, below the floor surfaces, within the walls and in
the central core areas of the Building; (ii) make changes to the design and
layout of the Project, including, without limitation, changes to buildings,
driveways, entrances, loading and unloading areas, direction of traffic,
landscaped areas and walkways, and parking spaces and parking areas; provided,
however, that any material adverse changes to the Building Common Areas, or any
reduction in the parking available to Tenant, shall require Tenant’s prior
approval, which shall not be unreasonably withheld; and (iii) use or close
temporarily the Building Common Areas, the Project Common Areas and/or other
portions of the Project while engaged in making improvements, repairs or
alterations to the Building, the Project, or any portion thereof.

 

3.         TERM.  The term of this Lease (“Term”) will be for the period
designated in Subparagraph 1(i), commencing on the Commencement Date, and ending
on the Expiration Date, subject to the terms of this Lease.  Each consecutive
twelve (12) month period of the Term of this Lease, commencing on the first day
of the month following the month in which the Commencement Date occurs, will be
referred to herein as a “Lease Year”.

 

4.         POSSESSION.  Landlord represents and warrants to Tenant that as of
the Commencement Date only,(i) the roof, exterior and structural components of
the Project shall be in good condition and repair and water-tight, and the
electrical, mechanical, plumbing, HVAC, security, elevator and lighting systems
shall be in good working condition, free of material defects and in compliance
with all applicable laws and (ii) to Landlord’s actual knowledge, there are no
Hazardous Materials (as defined in Section 8(c) in, on, under or about the
Premises, the Building or the Project (collectively, the “Landlord Reps”). 
Landlord agrees to deliver possession of the Premises to Tenant in accordance
with the terms of Exhibit “B”.  By taking possession of the Premises, subject
only to the Landlord Reps, Tenant is deemed to have accepted the Premises in its
“AS-IS” and “WITH ALL FAULTS” condition on the Commencement Date except as to
any latent defects and to have acknowledged that there are no items known to
Tenant needing work or repair which are Landlord’s responsibility.  Tenant
acknowledges that except for the Landlord Reps, neither Landlord nor any agent
of Landlord has made any representation or warranty with respect to the
Premises, the Building, the Project or any portions thereof or with respect to
the suitability of same for the conduct of Tenant’s business and Tenant further
acknowledges that Landlord will have no obligation to construct or complete any
improvements within the Project.

 

5.         RENT.

 

(a)       Monthly Base Rent.  Tenant agrees to pay Landlord the Monthly Base
Rent for the Premises (subject to adjustment as hereinafter provided) in advance
on the first day of each calendar month during the Term without prior notice or
demand, except that Tenant agrees to pay (i) the Monthly Base Rent for the first
month of the Term and (ii) estimated Operating Expenses for the second month of
the Term directly to Landlord concurrently with Tenant’s delivery of the
executed Lease to Landlord.  If the Term of this Lease commences or ends on a
day other than the first day of a calendar month, then the rent for such period
will be prorated in the proportion that the number of days this Lease is in
effect during such period bears to the number of days in such month.  All rent
must be paid to Landlord, without any deduction or offset, in lawful money of
the United States of America, at the address designated by Landlord or to such
other person or at such other place as Landlord may from time to time designate
in writing.  Monthly Base Rent will be adjusted during the Term of this Lease as
provided in Subparagraph l(m).

 

(b)       Additional Rent.  All amounts and charges to be paid by Tenant
hereunder, including, without limitation, payments for Operating Expenses,
insurance, repairs and parking, will be considered additional rent for purposes
of this Lease, and the word “rent” as used in this Lease will include all such
additional rent unless the context specifically or clearly implies that only
Monthly Base Rent is intended.

 

3

--------------------------------------------------------------------------------


 

(c)       Late Payments.  Late payments of Monthly Base Rent and/or any item of
additional rent will be subject to interest and a late charge as provided in
Subparagraph 22(f) below.

 

6.         OPERATING EXPENSES.

 

(a)       Operating Expenses.  Commencing on the date which is one (1) month
following the Commencement Date and throughout the Term of this Lease, Tenant
agrees to pay Landlord as additional rent in accordance with the terms of this
Paragraph 6, Tenant’s Percentage of Operating Expenses as defined in Exhibit “C”
attached hereto.  It is intended that this Lease be a “triple net lease” and,
except as expressly provided to the contrary in this Lease, Landlord shall not
be required to make any expenditure or incur any liability in connection with
this Lease or the ownership, construction, maintenance, operation or repair of
the Premises which is not to be reimbursed by Tenant on a pro rata basis as
Tenant’s Percentage of Operating Expenses.

 

(b)       Estimate Statement.  Prior to the Commencement Date and on or about
March 1st of each subsequent calendar year during the Term of this Lease,
Landlord will endeavor to deliver to Tenant a statement (“Estimate Statement”)
wherein Landlord will estimate both the Operating Expenses and Tenant’s
Percentage of Operating Expenses for the then current calendar year.  Tenant
agrees to pay Landlord, as “Additional Rent”, one-twelfth (1/12th) of Tenant’s
Percentage of Operating Expenses each month thereafter, beginning with the next
installment of rent due, until such time as Landlord issues a revised Estimate
Statement or the Estimate Statement for the succeeding calendar year; except
that, concurrently with the regular monthly rent payment next due following the
receipt of each such Estimate Statement, Tenant agrees to pay Landlord an amount
equal to one monthly installment of Tenant’s Percentage of Operating Expenses
(less any applicable Operating Expenses already paid) multiplied by the number
of months from January, in the current calendar year, to the month of such rent
payment next due, all months inclusive.  If at any time during the Term of this
Lease, but not more often than quarterly, Landlord reasonably determines that
Tenant’s Percentage of Operating Expenses for the current calendar year will be
greater than the amount set forth in the then current Estimate Statement,
Landlord may issue a revised Estimate Statement and Tenant agrees to pay
Landlord, within thirty (30) days of receipt of the revised Estimate Statement,
the difference between the amount owed by Tenant under such revised Estimate
Statement and the amount owed by Tenant under the original Estimate Statement
for the portion of the then current calendar year which has expired.  Thereafter
Tenant agrees to pay Tenant’s Percentage of Operating Expenses based on such
revised Estimate Statement until Tenant receives the next calendar year’s
Estimate Statement or a new revised Estimate Statement for the current calendar
year.

 

(c)       Actual Statement.  By June 1st of each calendar year during the Term
of this Lease, Landlord will also endeavor to deliver to Tenant a statement
(“Actual Statement”) which states the actual Operating Expenses for the
preceding calendar year.  If the Actual Statement reveals that Tenant’s
Percentage of the actual Operating Expenses is more than the total Additional
Rent paid by Tenant for Operating Expenses on account of the preceding calendar
year, Tenant agrees to pay Landlord the difference in a lump sum within thirty
(30) days of receipt of the Actual Statement.  If the Actual Statement reveals
that Tenant’s Percentage of the actual Operating Expenses is less than the
Additional Rent paid by Tenant for Operating Expenses on account of the
preceding calendar year, Landlord will credit any overpayment toward the next
monthly installment(s) of Tenant’s Percentage of the Operating Expenses due to
Tenant under this Lease; provided that in the last year of the Term, Landlord
shall refund any overpayment within thirty (30) days of the end of the Term.

 

(d)       Miscellaneous.  Any delay or failure by Landlord in delivering any
Estimate Statement or Actual Statement pursuant to this Paragraph 6 will not
constitute a waiver of its right to require an increase in rent nor will it
relieve Tenant of its obligations pursuant to this Paragraph 6, except that
Tenant will not be obligated to make any payments based on such Estimate
Statement or Actual Statement until thirty (30) days after receipt of such
Estimate Statement or Actual Statement.  Even though the Term has expired and
Tenant has vacated the Premises, when the final determination is made of
Tenant’s Percentage of the actual Operating Expenses for the year in which this
Lease terminates, Tenant agrees to promptly pay any increase due over the
estimated expenses paid and, conversely, any overpayment made in the event said
expenses decrease shall promptly be rebated by Landlord to Tenant.  Such
obligation will be a continuing one which will survive the expiration or earlier
termination of this Lease.  Prior to the expiration or sooner termination of the
Lease Term and Landlord’s acceptance of Tenant’s surrender of the Premises,
Landlord will have the right to estimate the actual Operating Expenses for the
then current Lease Year and to collect from Tenant prior to Tenant’s surrender
of the Premises, Tenant’s Percentage of any excess of such actual Operating
Expenses over the estimated Operating Expenses paid by Tenant in such Lease
Year. Landlord shall maintain its books and records pertaining to Operating
Expenses for at least three (3) years. Tenant shall have the right, upon
reasonable notice and during ordinary business hours, to inspect Landlord’s
books and records relating to Operating Expenses at Landlord’s offices.  If
Tenant disputes the amount of Operating Expenses set forth in any Actual
Statement, Tenant shall have the right to cause Landlord’s books and records to
be audited by a certified public accountant who is paid on an hourly

 

4

--------------------------------------------------------------------------------


 

basis (and not contingent fee basis).  The amounts payable hereunder by Landlord
to Tenant or by Tenant to Landlord as the case may be shall be appropriately
adjusted on the basis of such audit.

 

7.         SECURITY DEPOSIT.  Concurrently with Tenant’s execution of this
Lease, Tenant will deposit with Landlord the Security Deposit designated in
Subparagraph 1(o).  The Security Deposit will be held by Landlord as security
for the full and faithful performance by Tenant of all of the terms, covenants,
and conditions of this Lease to be kept and performed by Tenant during the Term
hereof.  If Tenant fully and faithfully performs its obligations under this
Lease, including, without limitation, surrendering the Premises upon the
expiration or sooner termination of this Lease in compliance with Subparagraph
11(a) below, the Security Deposit or any balance thereof will be returned to
Tenant (or, at Landlord’s option, to the last assignee of Tenant’s interest
hereunder) within thirty (30) days following the expiration of the Lease Term or
as required under applicable law, provided that Landlord may retain the Security
Deposit until such time as any outstanding rent or additional rent amount has
been determined and paid in full.  The Security Deposit is not, and may not be
construed by Tenant to constitute, rent for the last month or any portion
thereof.  If Tenant defaults with respect to any provisions of this Lease
including, but not limited to, the provisions relating to the payment of rent or
additional rent, Landlord may (but will not be required to) use, apply or retain
all or any part of the Security Deposit for the payment of any rent or any other
sum in default, or for the payment of any other amount which Landlord may spend
or become obligated to spend by reason of Tenant’s default or to compensate
Landlord for any loss or damage which Landlord may suffer by reason of Tenant’s
default.  If any portion of the Security Deposit is so used or applied, Tenant
agrees, within five (5) days after Landlord’s written demand therefor, to
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to its original amount and Tenant’s failure to do so shall constitute a
default under this Lease.  Landlord is not required to keep Tenant’s Security
Deposit separate from its general funds, and Tenant is not entitled to interest
on such Security Deposit.  Should Landlord sell its interest in the Premises
during the Term hereof, Landlord will comply with its obligations under
California Civil Code Section 1950.7(d) with regard to the relief of Landlord
for further liability with respect to the Security Deposit.

 

8.         USE.

 

(a)       Tenant’s Use of the Premises.  The Premises may be used for the use or
uses set forth in Subparagraph 1(r) only, and Tenant will not use or permit the
Premises to be used for any other purpose without the prior written consent of
Landlord, which consent Landlord may withhold in its sole discretion.  Nothing
in this Lease will be deemed to give Tenant any exclusive right to such use in
the Building or the Project.

 

(b)       Compliance.  At Tenant’s sole cost and expense, Tenant agrees to
procure, maintain and hold available for Landlord’s inspection, all governmental
licenses and permits required for the proper and lawful conduct of Tenant’s
business from the Premises, if any.  Tenant agrees not to use, alter or occupy
the Premises or allow the Premises to be used, altered or occupied in violation
of, and Tenant, at its sole cost and expense, agrees to use and occupy the
Premises and cause the Premises to be used and occupied in compliance with:  (i)
any and all laws, statutes, zoning restrictions, ordinances, rules, regulations,
orders and rulings now or hereafter in force and any requirements of any
insurer, insurance authority or duly constituted public authority having
jurisdiction over the Premises, the Building or the Project now or hereafter in
force, including, without limitation, the provisions of Title III of the
Americans With Disabilities Act of 1990, as same has been and may be
subsequently amended, and all rules and regulations promulgated pursuant thereto
(the “ADA”), as it relates to Tenant’s particular use, alteration and occupancy
of the Premises, (ii) the requirements of the Board of Fire Underwriters and any
other similar body, and (iii) any recorded covenants, conditions and
restrictions and similar regulatory agreements, if any, which affect the use,
occupation or alteration of the Premises and/or the Building.  Notwithstanding
the foregoing, Landlord shall be responsible for ensuring that the Building
Common Areas are in compliance with all laws, statutes, zoning restrictions,
ordinances, rules, regulations, orders and rulings (including those promulgated
pursuant to the ADA) as they pertain generally to facilities for office,
administration, research and development use.  Tenant agrees to comply with the
Rules and Regulations referenced in Paragraph 28 below.  Tenant agrees not to do
or permit anything to be done in or about the Premises which will unreasonably
obstruct or interfere with the rights of other tenants or occupants of the
Building, or injure or unreasonably annoy them, or use or allow the Premises to
be used for any unlawful or unreasonably objectionable purpose.  Tenant agrees
not to cause, maintain or permit any nuisance or waste in, on, under or about
the Premises or elsewhere within the Project.

 

(c)       Hazardous Materials.  Except for ordinary and general office supplies
typically used in the ordinary course of business within office buildings, such
as copier toner, liquid paper, glue, ink and common household cleaning materials
(some or all of which may constitute “Hazardous Materials” as defined in this
Lease) which are used in strict compliance with all applicable environmental
laws, Tenant agrees not to cause or permit any Hazardous Materials to be brought
upon, stored, used, handled, generated, released or disposed of on, in, under or
about the Premises, the Building, the Common Areas or any other portion of the
Project by Tenant, its agents, employees, subtenants,

 

5

--------------------------------------------------------------------------------


 

assignees, licensees, contractors or invitees (collectively, “Tenant’s
Parties”), without the prior written consent of Landlord, which consent Landlord
may withhold in its sole and absolute discretion.  Notwithstanding the
foregoing, Tenant shall have the right to use acetone in amounts reasonably
necessary for the conduct of its business if and only if the acetone is used,
treated, stored, handled, transported and disposed of in strict compliance with
all environmental laws and such use does not expose the Premises, the Building
or the soil, air or groundwater in or around the Premises to risk of
contamination or expose Landlord to any liability therefor.  Landlord shall have
the right to review and inspect Tenant’s use, treatment, storage, handling,
transportation and disposal of the acetone and Tenant’s records pertaining to
the same.  Upon the expiration or earlier termination of this Lease, Tenant
agrees to promptly remove from the Premises, the Building and the Project, at
its sole cost and expense, any and all Hazardous Materials, including any
equipment or systems containing Hazardous Materials which are installed, brought
upon, stored, used, generated or released upon, in, under or about the Premises,
the Building and/or the Project or any portion thereof by Tenant or any of
Tenant’s Parties.  Except for ordinary and general office supplies typically
used in the ordinary course of business within office buildings, such as copier
toner, liquid paper, glue, ink and common household cleaning materials (some or
all of which may constitute “Hazardous Materials” as defined in this Lease),
Landlord agrees not to cause or permit any Hazardous Materials to be brought
upon, stored, used, handled, generated, released or disposed of on, in, under or
about the Premises, the Building, the Common Areas or any other portion of the
Project by Landlord, its agents, employees, assignees, or s (collectively,
“Landlord’s Parties”).  To the fullest extent permitted by law, Tenant agrees to
promptly indemnify, protect, defend and hold harmless Landlord and Landlord’s
partners, officers, directors, employees, agents, successors and assigns
(collectively, “Landlord Indemnified Parties”) from and against any and all
claims, damages, judgments, suits, causes of action, losses, liabilities,
penalties, fines, expenses and costs (including, without limitation, clean-up,
removal, remediation and restoration costs, sums paid in settlement of claims,
attorneys’ fees, consultant fees and expert fees and court costs) which arise or
result from the presence of Hazardous Materials on, in, under or about the
Premises, the Building or any other portion of the Project and which are caused
or permitted by Tenant or any of Tenant’s Parties (regardless of whether or not
Landlord consented to Tenant’s use of such Hazardous Materials). To the fullest
extent permitted by law, Landlord agrees to promptly indemnify, protect, defend
and hold harmless Tenant and Tenant’s partners, officers, directors, employees,
agents, successors and assigns (collectively, “Tenant Indemnified Parties”) from
and against any and all claims, damages, judgments, suits, causes of action,
losses, liabilities, penalties, fines, expenses and costs (including, without
limitation, clean-up, removal, remediation and restoration costs, sums paid in
settlement of claims, attorneys’ fees, consultant fees and expert fees and court
costs) which arise or result from the presence of Hazardous Materials on, in,
under or about the Premises, the Building or any other portion of the Project
and which are caused or permitted by Landlord or any of Landlord’s Parties.

 

 Each party agrees to promptly notify the other of any release of Hazardous
Materials at the Premises, the Building or any other portion of the Project
which such party becomes aware of during the Term of this Lease, whether caused
by such party or any other persons or entities.  In the event of any release of
Hazardous Materials caused or permitted by Tenant or any of Tenant’s Parties,
Landlord shall have the right, but not the obligation, to cause Tenant to
immediately take all steps Landlord deems necessary or appropriate to remediate
such release and prevent any similar future release to the satisfaction of
Landlord and Landlord’s mortgagee(s).  As used in this Lease, the term
“Hazardous Materials” shall mean and include any hazardous or toxic materials,
substances or wastes as now or hereafter designated under any law, statute,
ordinance, rule, regulation, order or ruling of any agency of the State, the
United States Government or any local governmental authority, including, without
limitation, asbestos, petroleum, petroleum hydrocarbons and petroleum based
products, urea formaldehyde foam insulation, polychlorinated biphenyls (“PCBs”),
and freon and other chlorofluorocarbons.  The provisions of this
Subparagraph 8(c) will survive the expiration or earlier termination of this
Lease.

 

9.         NOTICES.  Any notice required or permitted to be given hereunder must
be in writing and may be given by personal delivery (including delivery by
overnight courier or an express mailing service) or by mail, if sent by
registered or certified mail.  Notices to Tenant shall be sufficient if
delivered to Tenant at the address designated in Subparagraph 1(d) and notices
to Landlord shall be sufficient if delivered to Landlord at the address
designated in Subparagraph 1(b).  Either party may specify a different address
for notice purposes by written notice to the other, except that the Landlord may
in any event use the Premises as Tenant’s address for notice purposes.

 

10.       Intentionally Omitted.

 

11.       SURRENDER; HOLDING OVER.

 

(a)       Surrender.  The voluntary or other surrender of this Lease by Tenant,
or a mutual cancellation thereof, shall not constitute a merger, and shall, at
the option of Landlord, operate as an assignment to Landlord of any or all
subleases or subtenancies.  Upon the expiration or earlier termination of this

 

6

--------------------------------------------------------------------------------


 

Lease, Tenant agrees to peaceably surrender the Premises to Landlord broom clean
and in a state of good order, repair and condition, ordinary wear and tear and
casualty damage (if this Lease is terminated as a result thereof pursuant to
Paragraph 20) excepted, with all of Tenant’s personal property and Alterations
(as defined in Paragraph 13) removed from the Premises to the extent required
under Paragraph 13 and all damage caused by such removal repaired as required by
Paragraph 13.  Prior to the date Tenant is to actually surrender the Premises to
Landlord, Tenant agrees to give Landlord reasonable prior notice of the exact
date Tenant will surrender the Premises so that Landlord and Tenant can schedule
a walk-through of the Premises to review the condition of the Premises and
identify the Alterations and personal property which are to remain upon the
Premises and which items Tenant is to remove, as well as any repairs Tenant is
to make upon surrender of the Premises.  The delivery of keys to any employee of
Landlord or to Landlord’s agent or any employee thereof alone will not be
sufficient to constitute a termination of this Lease or a surrender of the
Premises.

 

(b)       Holding Over.  Tenant will not be permitted to hold over possession of
the Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, which consent Landlord may withhold in its
sole and absolute discretion.  If Tenant holds over after the expiration or
earlier termination of the Term, Landlord may, at its option, treat Tenant as a
tenant at sufferance only, and such continued occupancy by Tenant shall be
subject to all of the terms, covenants and conditions of this Lease, so far as
applicable, except that the Monthly Base Rent for any such holdover period shall
be equal to the greater of (i) one hundred twenty-five percent (125%) of the
Monthly Base Rent in effect under this Lease immediately prior to such holdover,
or (ii) the then currently scheduled rental rate for comparable space in the
Building, in either event prorated on a daily basis.  Acceptance by Landlord of
rent after such expiration or earlier termination will not result in a renewal
of this Lease.  The foregoing provisions of this Paragraph 11 are in addition to
and do not affect Landlord’s right of re-entry or any rights of Landlord under
this Lease or as otherwise provided by law.  If Tenant fails to surrender the
Premises upon the expiration of this Lease in accordance with the terms of this
Paragraph 11 despite demand to do so by Landlord, Tenant agrees to promptly
indemnify, protect, defend and hold Landlord harmless from all claims, damages,
judgments, suits, causes of action, losses, liabilities, penalties, fines,
expenses and costs (including attorneys’ fees and costs), including, without
limitation, costs and expenses incurred by Landlord in returning the Premises to
the condition in which Tenant was to surrender it and claims made by any
succeeding tenant founded on or resulting from Tenant’s failure to surrender the
Premises.  The provisions of this Subparagraph 11(b) will survive the expiration
or earlier termination of this Lease.

 

12.       TAXES ON TENANT’S PROPERTY.  Tenant agrees to pay before delinquency,
all taxes and assessments (real and personal) levied against (a) any personal
property or trade fixtures placed by Tenant in or about the Premises (including
any increase in the assessed value of the Premises based upon the value of any
such personal property or trade fixtures); and (b) any Tenant Improvements or
Alterations in the Premises (whether installed and/or paid for by Landlord or
Tenant) to the extent such items are assessed at a valuation higher than the
valuation at which tenant improvements conforming to Landlord’s building
standard tenant improvements are assessed.  If any such taxes or assessments are
levied against Landlord or Landlord’s property, Landlord may, after written
notice to Tenant (and under proper protest if requested by Tenant) pay such
taxes and assessments, in which event Tenant agrees to reimburse Landlord all
amounts paid by Landlord within thirty (30) business days after demand by
Landlord; provided, however, Tenant, at its sole cost and expense, will have the
right, with Landlord’s cooperation, to bring suit in any court of competent
jurisdiction to recover the amount of any such taxes and assessments so paid
under protest.

 

13.       ALTERATIONS.  After installation of the initial Tenant Improvements
for the Premises pursuant to Exhibit ”B”, Tenant may, at its sole cost and
expense, make alterations, additions, improvements and decorations to the
Premises (collectively, “Alterations”) subject to and upon the following terms
and conditions:

 

(a)       Prohibited Alterations.  Tenant may not make any Alterations which: 
(i) affect any area outside the Premises; (ii) affect the Building’s structure,
equipment, services or systems, or the proper functioning thereof, or Landlord’s
access thereto; (iii) affect the outside appearance, character or use of the
Building or the Building Common Areas; (iv) in the reasonable opinion of
Landlord, lessen the value of the Building; or (v) will violate or require a
change in any occupancy certificate applicable to the Premises.

 

(b)       Landlord’s Approval.  Before proceeding with any Alterations which are
not prohibited in Subparagraph 13(a) above, Tenant must first obtain Landlord’s
written approval of the plans, specifications and working drawings for such
Alterations, which approval Landlord will not unreasonably withhold or delay;
provided, however, Landlord’s prior approval will not be required for any such
Alterations which are not prohibited by Subparagraph 13(a) above and which cost
less than Five Thousand Dollars ($ 5,000) as long as (i) such Alterations do not
require a building permit, (ii) Tenant delivers to Landlord notice and a copy of
any final plans, specifications and working drawings for any such Alterations at
least ten (10) days prior to commencement of the work thereof and (iii) the

 

7

--------------------------------------------------------------------------------


 

other conditions of this Paragraph 13 are satisfied, including, without
limitation, conforming to Landlord’s rules, regulations and insurance
requirements which govern contractors.  Landlord’s approval of plans,
specifications and/or working drawings for Alterations will not create any
responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with applicable permits, laws, rules and
regulations of governmental agencies or authorities.  In approving any
Alterations, Landlord reserves the right to require Tenant to increase its
Security Deposit to provide Landlord with additional reasonable security for the
removal of such Alterations by Tenant as may be required by this Lease.

 

(c)       Contractors.  Alterations may be made or installed only by contractors
and subcontractors which have been approved by Landlord, which approval Landlord
will not unreasonably withhold or delay.  Before proceeding with any
Alterations, Tenant agrees to provide Landlord with ten (10) days prior written
notice and Tenant’s contractors must obtain and maintain, on behalf of Tenant
and at Tenant’s sole cost and expense:  (i) all necessary governmental permits
and approvals for the commencement and completion of such Alterations; and
(ii) if requested by Landlord, a completion and lien indemnity bond, or other
surety, reasonably satisfactory to Landlord for such Alterations.  Throughout
the performance of any Alterations, Tenant agrees to obtain, or cause its
contractors to obtain, workers compensation insurance and general liability
insurance in compliance with the provisions of Paragraph 19 of this Lease.

 

(d)       Manner of Performance.  All Alterations must be performed: (i) in
accordance with the approved plans, specifications and working drawings; (ii) in
a lien-free and first-class and workmanlike manner; (iii) in compliance with all
applicable permits, laws, statutes, ordinances, rules, regulations, orders and
rulings now or hereafter in effect and imposed by any governmental agencies and
authorities which assert jurisdiction; (iv) in such a manner so as not to
unreasonably interfere with the occupancy of any other tenant in the Building,
nor impose any additional expense upon nor delay Landlord in the maintenance and
operation of the Building; and (v) at such times, in such manner, and subject to
such rules and regulations as Landlord may from time to time reasonably
designate.

 

(e)       Ownership.  The Tenant Improvements, including, without limitation,
all affixed sinks, dishwashers, microwave ovens and other fixtures, and all
Alterations will become the property of Landlord and will remain upon and be
surrendered with the Premises at the end of the Term of this Lease; provided,
however, Landlord may, by written notice delivered to Tenant concurrently with
Landlord’s approval of the final working drawings for any Alterations, identify
those Alterations which Landlord will require Tenant to remove at the end of the
Term of this Lease.  Landlord may also require Tenant to remove Alterations
which Landlord did not have the opportunity to approve as provided in this
Paragraph 13.  If Landlord requires Tenant to remove any Alterations, Tenant, at
its sole cost and expense, agrees to remove the identified Alterations on or
before the expiration or earlier termination of this Lease and repair any damage
to the Premises caused by such removal (or, at Landlord’s option, Tenant agrees
to pay to Landlord all of Landlord’s costs of such removal and repair).

 

(f)        Plan Review.  Tenant agrees to pay Landlord, as additional rent, the
reasonable costs of professional services and costs for general conditions of
Landlord’s third party consultants if utilized by Landlord (but not Landlord’s
“in-house” personnel) for review of all plans, specifications and working
drawings for any Alterations, within thirty (30) business days after Tenant’s
receipt of invoices either from Landlord or such consultants.

 

(g)       Personal Property.  All articles of personal property owned by Tenant
or installed by Tenant at its expense in the Premises (including Tenant’s
business and trade fixtures, furniture, movable partitions and equipment [such
as telephones, copy machines, computer terminals, refrigerators and facsimile
machines]) will be and remain the property of Tenant, and must be removed by
Tenant from the Premises, at Tenant’s sole cost and expense, on or before the
expiration or earlier termination of this Lease.  Tenant agrees to repair any
damage caused by such removal at its cost on or before the expiration or earlier
termination of this Lease.

 

(h)       Removal of Alterations.  If Tenant fails to remove by the expiration
or earlier termination of this Lease all of its personal property, or any
Alterations identified by Landlord for removal, Landlord may, at its option,
treat such failure as a hold-over pursuant to Subparagraph 11(b) above, and/or
Landlord may (without liability to Tenant for loss thereof) treat such personal
property and/or Alterations as abandoned and, at Tenant’s sole cost and expense,
and in addition to Landlord’s other rights and remedies under this Lease, at law
or in equity: (a) remove and store such items; and/or (b) upon ten (10) days
prior notice to Tenant, sell, discard or otherwise dispose of all or any such
items at private or public sale for such price as Landlord may obtain or by
other commercially reasonable means.  Tenant shall be liable for all costs of
disposition of Tenant’s abandoned property and Landlord shall have no liability
to Tenant with respect to any such abandoned property.  Landlord agrees to apply
the proceeds of any sale of any such property to any amounts due to Landlord
under this Lease from

 

8

--------------------------------------------------------------------------------


 

Tenant (including Landlord’s attorneys’ fees and other costs incurred in the
removal, storage and/or sale of such items), with any remainder to be paid to
Tenant.

 

14.       REPAIRS.

 

(a)       Landlord’s Obligations.  Landlord agrees to repair and maintain in
good condition and working order the structural portions of the Building and the
plumbing, heating, ventilating, air conditioning, elevator and electrical
systems installed or furnished by Landlord, unless such maintenance and repairs
are (i) attributable to items installed in Tenant’s Premises which are above
standard interior improvements (such as, for example, custom lighting, special
HVAC and/or electrical panels or systems, kitchen or restroom facilities and
appliances constructed or installed within Tenant’s Premises) or (ii) caused in
part or in whole by the act, neglect or omission of any duty by Tenant, its
agents, servants, employees or invitees, in which case Tenant will pay to
Landlord as direct reimbursement and not as part of shared Operating Expenses,
as additional rent, the cost of such maintenance and repairs.  Landlord will not
be liable for any failure to make any such repairs or to perform any maintenance
unless such failure shall persist for an unreasonable time after written notice
of the need of such repairs or maintenance is given to Landlord by Tenant. 
Except as provided in Paragraph 20, Tenant will not be entitled to any abatement
of rent and Landlord will not have any liability by reason of any injury to or
interference with Tenant’s business arising from the making of any repairs,
alterations or improvements in or to any portion of the Building or the Premises
or in or to fixtures, appurtenances and equipment therein.  Landlord shall use
commercially reasonable efforts to minimize any unreasonable interference with
Tenant’s use and enjoyment of the Premises.  Tenant waives the right to make
repairs at Landlord’s expense under any law, statute, ordinance, rule,
regulation, order or ruling (including, without limitation, the provisions of
California Civil Code Sections 1941 and 1942 and any successor statutes or laws
of a similar nature).

 

(b)       Tenant’s Obligations.  Tenant agrees to keep, maintain and preserve
the Premises in good condition and repair and, when and if needed, at Tenant’s
sole cost and expense, to make all repairs to the Premises and every part
thereof which are not Landlord’s obligation hereunder.   Tenant agrees to cause
any mechanics’ liens or other liens arising as a result of work performed by
Tenant or at Tenant’s direction to be eliminated as provided in Paragraph 15
below.  Except as provided in Subparagraph 14(a) above and Exhibit “B”, Landlord
has no obligation to alter, remodel, improve, repair, decorate or paint the
Premises or any part thereof.

 

(c)       Tenant’s Failure to Repair.  Tenant shall have ten (10) days from the
date on which Landlord makes a written demand on Tenant to repair and maintain
the Premises properly, as required hereunder to the reasonable satisfaction of
Landlord, to perform such repairs and maintenance (or commence to perform, if
the nature of the performance is such that more than ten (10) days is reasonably
required), or, if Tenant is required to use the Landlord’s contractor, as
provided in Paragraph 14(b), upon such date as Landlord’s contractor is able to
complete such repairs.  If Tenant fails to perform such repairs or maintenance
as required under this Lease, Landlord may enter upon the Premises and make such
repairs and/or maintenance.  If Landlord does enter upon the Premises for such
purposes as discussed herein, Landlord shall exercise commercially reasonable
efforts to not unreasonably interfere with Tenant’s use of the Premises in
performing such repairs and/or maintenance, shall perform such repairs and/or
maintenance in the presence of a representative of Tenant (except in the case of
emergencies) and shall take appropriate measures to protect the confidentiality
of Tenant’s files.  Upon completion of such repairs and/or maintenance, Tenant
agrees to pay to Landlord as additional rent, Landlord’s costs for making such
repairs plus an amount not to exceed ten percent (10%) of such costs for
overhead, within thirty (30) days of receipt from Landlord of a written itemized
bill therefor.  Any amounts not reimbursed by Tenant within such thirty (30) day
period will bear interest at the Interest Rate until paid by Tenant.

 

15.       LIENS.  Tenant agrees not to permit any mechanic’s, materialmen’s or
other liens to be filed against all or any part of the Project, the Building or
the Premises, nor against Tenant’s leasehold interest in the Premises, by reason
of or in connection with any repairs, alterations, improvements or other work
contracted for or undertaken by Tenant or any other act or omission of Tenant or
Tenant’s agents, employees, contractors, licensees or invitees.  At Landlord’s
request, Tenant agrees to provide Landlord with enforceable, conditional and
final lien releases (or other evidence reasonably requested by Landlord to
demonstrate protection from liens) from all persons furnishing labor and/or
materials at the Premises.  Landlord will have the right at all reasonable times
to post on the Premises and record any notices of non-responsibility which it
deems necessary for protection from such liens.  If any such liens are filed,
Tenant will, at its sole cost, promptly cause such liens to be released of
record or bonded so that it no longer affects title to the Project, the Building
or the Premises.  If Tenant fails to cause any such liens to be so released or
bonded within ten (10) days after filing thereof, such failure will be deemed a
material breach by Tenant under this Lease without the benefit of any additional
notice or cure period described in Paragraph 22 below, and Landlord may, without
waiving its rights and remedies based on such breach, and without releasing
Tenant from any of its obligations, cause such liens to be released by any means
it shall deem proper, including payment in satisfaction of the claims giving
rise to such liens.  Tenant agrees to pay to

 

9

--------------------------------------------------------------------------------


 

Landlord within ten (10) days after receipt of invoice from Landlord, any sum
paid by Landlord to remove such liens, together with interest at the Interest
Rate from the date of such payment by Landlord.

 

16.       ENTRY BY LANDLORD.  Landlord and its employees and agents will at all
times have the right to enter the Premises to inspect the same, to supply
janitorial service and any other service to be provided by Landlord to Tenant
hereunder, to show the Premises to prospective purchasers or tenants, to post
notices of nonresponsibility, and/or to repair the Premises as permitted or
required by this Lease.  In exercising such entry rights, Landlord will endeavor
to minimize, as reasonably practicable, the interference with Tenant’s business,
and will provide Tenant with reasonable advance notice of any such entry (except
in emergency situations).  Landlord may, in order to carry out such purposes,
erect scaffolding and other necessary structures where reasonably required by
the character of the work to be performed.  Landlord will at all times have and
retain a key with which to unlock all doors in the Premises, excluding Tenant’s
vaults and safes.  Landlord will have the right to use any and all means which
Landlord may reasonably deem proper to open said doors in an emergency in order
to obtain entry to the Premises.  Any entry to the Premises obtained by Landlord
by any of said means, or otherwise, will not be construed or deemed to be a
forcible or unlawful entry into the Premises, or an eviction of Tenant from the
Premises.  Landlord will not be liable to Tenant for any damages or losses for
any entry by Landlord effected by the foregoing.

 

17.       UTILITIES AND SERVICES.  Throughout the Term of the Lease so long as
the Premises are occupied, Landlord agrees to furnish or cause to be furnished
to the Premises the utilities and services described in the Standards for
Utilities and Services attached hereto as Exhibit “D”, subject to the conditions
and in accordance with the standards set forth therein.  Landlord may require
Tenant from time to time to provide Landlord with a list of Tenant’s employees
and/or agents which are authorized by Tenant to subscribe on behalf of Tenant
for any additional services which may be provided by Landlord.  Any such
additional services will be provided to Tenant at Tenant’s cost.  Landlord will
not be liable to Tenant for any failure to furnish any of the foregoing
utilities and services if such failure is caused by all or any of the following:
(i) accident, breakage or repairs; (ii) strikes, lockouts or other labor
disturbance or labor dispute of any character; (iii) governmental regulation,
moratorium or other governmental action or inaction; (iv) inability despite the
exercise of reasonable diligence to obtain electricity, water or fuel; or (v)
any other cause beyond Landlord’s reasonable control.  In addition, in the event
of any stoppage or interruption of services or utilities, Tenant shall not be
entitled to any abatement or reduction of rent (except as expressly provided
below or in Subparagraphs 20(f) or 21(b) if such failure results from a damage
or taking described therein), no eviction of Tenant will result from such
failure and Tenant will not be relieved from the performance of any covenant or
agreement in this Lease because of such failure; provided, however, that if such
failure is caused solely by the negligence or willful misconduct of Landlord or
Landlord’s Parties and Tenant is unable to conduct its business in the Premises
for a period exceeding five (5) consecutive calendar days, then and only in such
event, Base Rent shall be abated from the sixth calendar day of such
interruption until such time as Tenant is able to recommence its business
operations in the Premises.  In the event of any failure, stoppage or
interruption thereof, Landlord agrees to diligently attempt to resume service
promptly.  If Tenant requires or utilizes more water or electrical power than is
considered reasonable or normal by Landlord, Landlord may at its option require
Tenant to pay, as additional rent, the cost, as fairly determined by Landlord,
incurred by such extraordinary usage and/or Landlord may install separate
meter(s) for the Premises, at Tenant’s sole expense, and Tenant agrees
thereafter to pay all charges of the utility providing service and Landlord will
make an appropriate adjustment to Tenant’s Operating Expenses calculation to
account for the fact Tenant is directly paying such metered charges, provided
Tenant will remain obligated to pay its proportionate share of Operating
Expenses subject to such adjustment.  Landlord shall have the right at any time
and from time-to-time during the Term of the Lease to contract for service from
any company or companies providing electricity service (“Service Provider”). 
Tenant shall cooperate with Landlord and the Service Provider at all times and,
as reasonably necessary, shall allow Landlord and Service Provider reasonable
access to the Building’s electric lines, feeders, risers, wiring, and any other
machinery within the Premises.  Landlord shall in no way be liable or
responsible for any loss, damage, or expense that Tenant may sustain or incur by
reason of any change, failure, interference, disruption, or defect in the supply
or character of the electric energy furnished to the Premises, or if the
quantity or character of the electric energy supplied by the Service Provider is
no longer available or suitable for Tenant’s requirements, no such change,
failure, defect, unavailability, or unsuitability shall constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of rent, or relieve Tenant from any of its obligations under the
Lease.

 

18.       ASSUMPTION OF RISK AND INDEMNIFICATION.

 

(a)       Assumption of Risk.  Tenant, as a material part of the consideration
to Landlord, hereby agrees that neither Landlord nor any Landlord Indemnified
Parties (as defined in Subparagraph 8(c) above) will be liable to Tenant for,
and Tenant expressly assumes the risk of and waives any and all claims it may
have against Landlord or any Landlord Indemnified Parties with respect to,
(i) any and all damage to property or injury to persons in, upon or about the
Premises, the Building or the Project

 

10

--------------------------------------------------------------------------------


 

resulting from any act or omission of Landlord (except for Landlord’s or any
Landlord Parties’ active negligence or intentionally wrongful act or omission or
breach of this Lease), (ii) any such damage caused by other tenants or persons
in or about the Building or the Project, or caused by quasi-public work, 
(iii) any damage to property entrusted to employees of the Building, (iv) any
loss of or damage to property by theft or otherwise, or (v) any injury or damage
to persons or property resulting from any casualty, explosion, falling plaster
or other masonry or glass, steam, gas, electricity, water or rain which may leak
from any part of the Building or any other portion of the Project or from the
pipes, appliances or plumbing works therein or from the roof, street or
subsurface or from any other place, or resulting from dampness; provided that in
no event shall the foregoing waiver apply to any damage or injury to the extent
caused by the active negligence, willful misconduct or breach of this Lease by
Landlord or any Landlord Parties.  Notwithstanding anything to the contrary
contained in this Lease, neither Landlord nor any Landlord Indemnified Parties
will be liable for any special, consequential or punitive damages arising out of
any loss of the use of the Premises or any equipment or facilities therein by
Tenant or any Tenant Parties.  Tenant agrees to give prompt notice to Landlord
in case of fire or accidents in the Premises or the Building, or of defects
therein or in the fixtures or equipment.

 

(b)       Indemnification.  Tenant will be liable for, and agrees, to the
maximum extent permissible under applicable law, to promptly indemnify, protect,
defend and hold harmless Landlord and all Landlord Indemnified Parties, from and
against, any and all claims, damages, judgments, suits, causes of action,
losses, liabilities, penalties, fines, expenses and costs, including attorneys’
fees and court costs (collectively, “Indemnified Claims”), arising or resulting
from (i) any act or omission of Tenant or any Tenant Parties (as defined in
Subparagraph 8(c) above); (ii) the use of the Premises and Common Areas and
conduct of Tenant’s business by Tenant or any Tenant Parties, or any other
activity, work or thing done, permitted or suffered by Tenant or any Tenant
Parties, in or about the Premises, the Building or elsewhere within the Project;
and/or (iii) any default by Tenant of any obligations on Tenant’s part to be
performed under the terms of this Lease. In case any action or proceeding is
brought against Landlord or any Landlord Indemnified Parties by reason of any
such Indemnified Claims, Tenant, upon written notice from Landlord, agrees to
promptly defend the same at Tenant’s sole cost and expense by counsel approved
in writing by Landlord, which approval Landlord will not unreasonably withhold.

 

Landlord will be liable for, and agrees, to the maximum extent permissible under
applicable law, to promptly indemnify, protect, defend and hold harmless Tenant
and all Tenant Indemnified Parties, from and against, any and all claims,
damages, judgments, suits, causes of action, losses, liabilities, penalties,
fines, expenses and costs, including attorneys’ fees and court costs
(collectively, “Indemnified Claims”), arising or resulting from (i) any active
negligence or willful misconduct of Landlord or any Landlord Parties (as defined
in Subparagraph 8(c) above) and/or (ii) any default by Landlord of any
obligations on Landlord’s part to be performed under the terms of this Lease. In
case any action or proceeding is brought against Tenant or any Tenant
Indemnified Parties by reason of any such Indemnified Claims, Landlord, upon
written notice from Tenant, agrees to promptly defend the same at Landlord’s
sole cost and expense by counsel approved in writing by Tenant, which approval
Tenant will not unreasonably withhold.

 

(c)       Survival; No Release of Insurers.  Tenant’s indemnification
obligations under Subparagraph 18(b) are not in any way limited by the amount of
insurance proceeds available to Tenant under Tenant’s Insurance Policies
described in Section 19 below and will survive the expiration or earlier
termination of this Lease.  Tenant’s covenants, agreements and indemnification
obligation in Subparagraphs 18(a) and 18(b) above, are not intended to and will
not relieve any insurance carrier of its obligations under policies required to
be carried by Tenant pursuant to the provisions of this Lease.

 

19.       INSURANCE.

 

(a)       Tenant’s Insurance.  On or before the earlier to occur of (i) the
Commencement Date, or (ii) the date Tenant commences any work of any type in the
Premises pursuant to this Lease (which may be prior to the Commencement Date),
and continuing throughout the entire Term hereof and any other period of
occupancy, Tenant agrees to keep in full force and effect, at its sole cost and
expense, the following insurance:

 

(i)        “All Risks” property insurance including at least the following
perils:  fire and extended coverage, smoke damage, vandalism, malicious
mischief, sprinkler leakage (including earthquake sprinkler leakage).  This
insurance policy shall insure all property owned by Tenant, for which Tenant is
legally liable, or which is installed at Tenant’s expense, and which is located
in the Building including, without limitation, any Tenant Improvements which
satisfy the foregoing qualification and any Alterations, and all furniture,
fittings, installations, fixtures and any other personal property of Tenant, in
an amount not less than the full replacement cost thereof.

 

11

--------------------------------------------------------------------------------


 

(ii)       One (1) year insurance coverage for business interruption and loss of
income and extra expense insuring the same perils described in
Subparagraph 19(a)(i) above, in such amounts as will reimburse Tenant for any
direct or indirect loss of earnings attributable to any such perils including
prevention of access to the Premises, Tenant’s parking areas or the Building as
a result of any such perils.

 

(iii)      Commercial General Liability Insurance or Comprehensive General
Liability Insurance (on an occurrence form) insuring bodily injury, personal
injury and property damage including the following divisions and extensions of
coverage:  Premises and Operations; blanket contractual liability (including
coverage for Tenant’s indemnity obligations under this Lease); products and
completed operations; and fire and water damage legal liability including Tenant
Improvements, that are rented under the terms of this Lease.  Such insurance
must have the following minimum limits of liability:  bodily injury, personal
injury and property damage - $2,000,000 each occurrence; provided that if
liability coverage is provided by a Commercial General Liability policy the
general aggregate limit shall apply separately and in total to this location
only (per location general aggregate), and provided further, such minimum limits
of liability may be adjusted from year to year to reflect reasonable and prudent
increases in coverages as recommended by Landlord’s insurance carrier as being
prudent and commercially reasonable for tenants of buildings comparable to the
Building, rounded to the nearest five hundred thousand dollars, as reasonably
agreed by Landlord and Tenant.

 

(iv)      Comprehensive Automobile Liability insuring bodily injury and property
damage arising from all owned, non-owned and hired vehicles, if any, with
minimum limits of liability of $1,000,000 per accident.

 

(v)       Worker’s Compensation as required by the laws of the State with the
following minimum limits of liability:  Coverage A - statutory benefits;
Coverage B - $1,000,000 per accident and disease.  Tenant shall also obtain and
furnish evidence to Landlord of the waiver by Tenant’s worker’s compensation
insurance carrier of all rights of recovery by way of subrogation against
Landlord, so long as the insurance is not invalidated thereby.

 

(vi)      Any other form or forms of insurance as Tenant or Landlord or any
mortgagees of Landlord may reasonably require from time to time in form, in
amounts, and for insurance risks against which, a prudent tenant would protect
itself, but only to the extent coverage for such risks and amounts are available
in the insurance market at commercially acceptable rates.  Landlord makes no
representation that the limits of liability required to be carried by Tenant
under the terms of this Lease are adequate to protect Tenant’s interests and
Tenant should obtain such additional insurance or increased liability limits as
Tenant deems appropriate.

 

(b)       Supplemental Tenant Insurance Requirements.

 

(i)        All policies must be in a form reasonably satisfactory to Landlord
and issued by an insurer admitted to do business in the State.

 

(ii)       All policies must be issued by insurers with a policyholder rating of
“A-” and a financial rating of “VII” in the most recent version of Best’s Key
Rating Guide.

 

(iii)      All policies must contain a requirement to notify Landlord (and
Landlord’s property manager and any mortgagees or ground lessors of Landlord who
are named as additional insureds, if any) in writing not less than thirty (30)
days prior to any material change, reduction in coverage, cancellation or other
termination thereof.  Tenant agrees to deliver to Landlord, as soon as
practicable after placing the required insurance, but in any event within the
time frame specified in Subparagraph 19(a) above, certificate(s) of insurance
evidencing the existence of such insurance and Tenant’s compliance with the
provisions of this Paragraph 19.  Tenant agrees to cause certificates of
insurance to be delivered to Landlord not less than thirty (30) days prior to
the expiration of any such policy or policies.  If any such initial or
replacement policies or certificates are not furnished within the time(s)
specified herein, Tenant will be deemed to be in material default under this
Lease without the benefit of any additional notice or cure period provided in
Subparagraph 22(a)(iii) below, and Landlord will have the right, but not the
obligation, to procure such insurance as Landlord deems necessary to protect
Landlord’s interests at Tenant’s expense.  If Landlord obtains any insurance
that is the responsibility of Tenant under this Paragraph 19, Landlord agrees to
deliver to Tenant a written statement setting forth the cost of any such
insurance and showing in reasonable detail the manner in which it has been
computed and Tenant agrees to promptly reimburse Landlord for such costs as
additional rent.

 

(iv)      General Liability policies under Subparagraphs 19(a)(iii) and
19(a)(iv) must name Landlord and Landlord’s property manager (and at Landlord’s
request, Landlord’s mortgagees and ground lessors of which Tenant has been
informed in writing) as additional insureds and

 

12

--------------------------------------------------------------------------------


 

must also contain a provision that the insurance afforded by such policy is
primary insurance and any insurance carried by Landlord and Landlord’s property
manager or Landlord’s mortgagees or ground lessors, if any, will be excess over
and non-contributing with Tenant’s insurance.

 

(c)       Tenant’s Use.  Tenant will not keep, use, sell or offer for sale in or
upon the Premises any article which may be prohibited by any insurance policy
periodically in force covering the Building or the Project Common Areas.  If
Tenant’s occupancy or business in, or on, the Premises, whether or not Landlord
has consented to the same, results in any increase in premiums for the insurance
periodically carried by Landlord with respect to the Building or the Project
Common Areas or results in the need for Landlord to maintain special or
additional insurance, Tenant agrees to pay Landlord the cost of any such
increase in premiums or special or additional coverage as additional rent within
thirty (30)  days after being billed therefor by Landlord.  In determining
whether increased premiums are a result of Tenant’s use of the Premises, a
schedule issued by the organization computing the insurance rate on the
Building, the Project Common Areas or the Tenant Improvements showing the
various components of such rate, will be conclusive evidence of the several
items and charges which make up such rate.  Tenant agrees to promptly comply
with all reasonable requirements of the insurance authority or any present or
future insurer relating to the Premises.

 

(d)       Cancellation of Landlord’s Policies.  If any of Landlord’s insurance
policies are cancelled or cancellation is threatened or the coverage reduced or
threatened to be reduced in any way because of the use of the Premises or any
part thereof by Tenant or any assignee or subtenant of Tenant or by anyone
Tenant permits on the Premises and, if Tenant fails to remedy the condition
giving rise to such cancellation, threatened cancellation, reduction of
coverage, threatened reduction of coverage, increase in premiums, or threatened
increase in premiums, within forty-eight (48)  hours after notice thereof,
Tenant will be deemed to be in material default of this Lease and Landlord may,
at its option, either terminate this Lease or enter upon the Premises and
attempt to remedy such condition, and Tenant shall promptly pay Landlord the
reasonable costs of such remedy as additional rent.  If Landlord is unable, or
elects not to remedy such condition, then Landlord will have all of the remedies
provided for in this Lease in the event of a default by Tenant.

 

(e)       Waiver of Claims; Waiver of Subrogation.

 

(i)            Landlord and Tenant hereby waive their rights against each other
with respect to any claims or damages or losses which are caused by or result
from (a) damage to property or loss of income insured against under any
insurance policy carried by Landlord or Tenant (as the case may be) pursuant to
the provisions of this Lease and enforceable at the time of such damage or loss,
or (b) damage to property or loss of income which would have been covered under
any insurance required to be obtained and maintained by Landlord or Tenant (as
the case may be) under this Paragraph 19 of this Lease (as applicable) had such
insurance been obtained and maintained as required therein.  The foregoing
waivers shall be in addition to, and not a limitation of, any other waivers or
releases contained in this Lease.

 

(ii)           Each party shall cause each property and loss of income insurance
policy required to be obtained by it pursuant to this Paragraph 19 to provide
that the insurer waives all rights of recovery by way of subrogation against
either Landlord or Tenant, as the case may be, in connection with any claims,
losses and damages covered by such policy.  If either party fails to maintain
property or loss of income insurance required hereunder, such insurance shall be
deemed to be self-insured with a deemed full waiver of subrogation as set forth
in the immediately preceding sentence.

 

20.       DAMAGE OR DESTRUCTION.

 

(a)       Partial Destruction.  If the Premises or the Building are damaged by
fire or other casualty to an extent not exceeding twenty-five percent (25%) of
the full replacement cost thereof, and Landlord’s contractor reasonably
estimates in a writing delivered to Landlord and Tenant that the damage thereto
may be repaired, reconstructed or restored to substantially its condition
immediately prior to such damage within two hundred forty (240) days from the
date of such casualty, and Landlord will receive insurance proceeds sufficient
to cover the costs of such repairs, reconstruction and restoration (including
proceeds from Tenant and/or Tenant’s insurance which Tenant is required to
deliver to Landlord pursuant to Subparagraph 20(e) below to cover Tenant’s
obligation for the costs of repair, reconstruction and restoration of any
portion of the Tenant Improvements and any Alterations for which Tenant is
responsible under this Lease), then Landlord agrees to commence and proceed
diligently with the work of repair, reconstruction and restoration and this
Lease will continue in full force and effect.

 

(b)       Substantial Destruction.  Any damage or destruction to the Premises or
the Building which Landlord is not obligated to repair pursuant to Subparagraph
20(a) above will be deemed a substantial destruction.  In the event of a
substantial destruction, Landlord may elect to either

 

13

--------------------------------------------------------------------------------


 

(i) repair, reconstruct and restore the portion of the Building or the Premises
damaged by such casualty, in which case this Lease will continue in full force
and effect, subject to Tenant’s termination right contained in Subparagraph
20(d) below; or (ii) terminate this Lease effective as of the date which is
thirty (30) days after Tenant’s receipt of Landlord’s election to so terminate.

 

(c)       Notice.  Under any of the conditions of Subparagraph 20(a) or (b)
above, Landlord agrees to give written notice to Tenant of its intention to
repair or terminate, as permitted in such paragraphs, within the later of thirty
(30) days after the occurrence of such casualty, or ten (10) days after
Landlord’s receipt of the estimate from Landlord’s contractor (the applicable
time period to be referred to herein as the “Notice Period”).

 

(d)       Tenant’s Termination Rights.  If Landlord elects to repair,
reconstruct and restore pursuant to Subparagraph 20(b)(i) hereinabove, and if
Landlord’s contractor estimates that as a result of such damage, Tenant cannot
be given reasonable use of and access to the Premises within two hundred forty
(240) days after the date of such damage, then Tenant may terminate this Lease
effective upon delivery of written notice to Landlord within ten (10) days after
Landlord delivers notice to Tenant of its election to so repair, reconstruct or
restore.

 

(e)       Tenant’s Costs and Insurance Proceeds.  In the event of any damage or
destruction of all or any part of the Premises, Tenant agrees to immediately (i)
notify Landlord thereof, and (ii) deliver to Landlord all property insurance
proceeds received by Tenant with respect to any Tenant Improvements installed by
or at the cost of Tenant and any Alterations, but excluding proceeds for
Tenant’s furniture, fixtures, equipment and other personal property, whether or
not this Lease is terminated as permitted in this Paragraph 20, and Tenant
hereby assigns to Landlord all rights to receive such insurance proceeds.  If,
as a result of Tenant’s failure to obtain insurance required pursuant to this
Lease Tenant fails to receive insurance proceeds covering the full replacement
cost of any Tenant Improvements installed by or at the cost of Tenant and any
Alterations which are damaged, Tenant will be deemed to have self-insured the
replacement cost of such items, and upon any damage or destruction thereto,
Tenant agrees to immediately pay to Landlord the full replacement cost of such
items, less any insurance proceeds actually received by Landlord from Landlord’s
or Tenant’s insurance with respect to such items.

 

(f)        Abatement of Rent.  In the event of any damage, repair,
reconstruction and/or restoration described in this Paragraph 20, rent will be
abated or reduced, as the case may be, from the date of such casualty, in
proportion to the degree to which Tenant’s use of the Premises is impaired
during such period of repair until such use is restored.  Except for abatement
of rent as provided hereinabove, Tenant will not be entitled to any compensation
or damages for loss of, or interference with, Tenant’s business or use or access
of all or any part of the Premises or for lost profits or any other
consequential damages of any kind or nature, which result from any such damage,
repair, reconstruction or restoration.

 

(g)       Inability to Complete.  Notwithstanding anything to the contrary
contained in this Paragraph 20, if Landlord is obligated or elects to repair,
reconstruct and/or restore the damaged portion of the Building or the Premises
pursuant to Subparagraph 20(a) or 20(b)(i) above, but is delayed from completing
such repair, reconstruction and/or restoration beyond the date which is ninety
(90) days after the date estimated by Landlord’s contractor for completion
thereof by reason of any causes (other than delays caused by Tenant, its
subtenants, employees, agents or contractors or delays which are beyond the
reasonable control of Landlord as described in Paragraph 33), then either
Landlord or Tenant may elect to terminate this Lease upon ten (10) days prior
written notice given to the other after the expiration of such ninety (90) day
period.

 

(h)       Damage Near End of Term.  Landlord and Tenant shall each have the
right to terminate this Lease if any damage to the Premises occurs during the
last twelve (12) months of the Term of this Lease where Landlord’s contractor
estimates in a writing delivered to Landlord and Tenant that the repair,
reconstruction or restoration of such damage cannot be completed within sixty
(60) days after the date of such casualty.  If either party desires to terminate
this Lease under this Subparagraph (h), it shall provide written notice to the
other party of such election within ten (10) days after receipt of Landlord’s
contractor’s repair estimates.

 

(i)        Waiver of Termination Right.  Landlord and Tenant agree that the
foregoing provisions of this Paragraph 20 are to govern their respective rights
and obligations in the event of any damage or destruction and supersede and are
in lieu of the provisions of any applicable law, statute, ordinance, rule,
regulation, order or ruling now or hereafter in force which provide remedies for
damage or destruction of leased premises (including, without limitation, the
provisions of California Civil Code Section 1932, Subsection 2, and Section
1933, Subsection 4 and any successor statute or laws of a similar nature).

 

(j)        Termination.  Upon any termination of this Lease under any of the
provisions of this Paragraph 20, the parties will be released without further
obligation to the other from the date

 

14

--------------------------------------------------------------------------------


 

possession of the Premises is surrendered to Landlord except for any items which
have accrued and are unpaid as of the date of termination and matters which are
to survive any termination of this Lease as provided herein.

 

21.       EMINENT DOMAIN.

 

(a)       Substantial Taking.  If the whole of the Premises or the Project, or
such part thereof as shall substantially interfere with Tenant’s use and
occupancy of the Premises, as contemplated by this Lease, is taken for any
public or quasi-public purpose by any lawful power or authority by exercise of
the right of appropriation, condemnation or eminent domain, or sold to prevent
such taking, either party will have the right to terminate this Lease effective
as of the date possession is required to be surrendered to such authority.

 

(b)       Partial Taking; Abatement of Rent.  In the event of a taking of a
portion of the Premises, the Project, or the parking spaces for the Project or
any portion thereof, which does not substantially interfere with Tenant’s use
and occupancy of the Premises, then, neither party will have the right to
terminate this Lease and Landlord will thereafter proceed to make a functional
unit of the remaining portion of the Premises or the Project (but only to the
extent Landlord receives proceeds therefor from the condemning authority), and
rent will be abated with respect to the part of the Premises which Tenant is
deprived of on account of such taking.

 

(c)       Condemnation Award.  In connection with any taking of the Premises or
the Building, Landlord will be entitled to receive the entire amount of any
award which may be made or given in such taking or condemnation, without
deduction or apportionment for any estate or interest of Tenant, it being
expressly understood and agreed by Tenant that no portion of any such award will
be allowed or paid to Tenant for any so-called bonus or excess value of this
Lease, and such bonus or excess value will be the sole property of Landlord. 
Tenant agrees not to assert any claim against Landlord or the taking authority
for any compensation because of such taking (including any claim for bonus or
excess value of this Lease); provided, however, if any portion of the Premises
is taken, Tenant will have the right to recover from the condemning authority
(but not from Landlord) the value of Tenant Improvements or Alterations to the
Premises installed by or at the cost of Tenant, and any other compensation as
may be separately awarded or recoverable by Tenant for the taking of Tenant’s
furniture, fixtures, equipment and other personal property within the Premises,
for Tenant’s relocation expenses, and for any loss of goodwill or other damage
to Tenant’s business by reason of such taking.

 

(d)       Temporary Taking.  In the event of taking of the Premises or any part
thereof for temporary use, (i) this Lease will remain unaffected thereby and
rent will abate for the duration of the taking in proportion to the extent
Tenant’s use of the Premises is interfered with, and (ii) Landlord will be
entitled to receive such portion or portions of any award made for such use
provided that if such taking remains in force at the expiration or earlier
termination of this Lease, Tenant will then pay to Landlord a sum equal to the
reasonable cost of performing Tenant’s obligations under Paragraph 11 with
respect to surrender of the Premises and upon such payment Tenant will be
excused from such obligations.  For purpose of this Subparagraph 21(d), a
temporary taking shall be defined as a taking for a period of ninety (90) days
or less.

 

22.       DEFAULTS AND REMEDIES.

 

(a)       Defaults.  The occurrence of any one or more of the following events
will be deemed a default by Tenant:

 

(i)            The abandonment of the Premises as defined in California Civil
Code Section 1951.3.

 

(ii)           The failure by Tenant to make any payment of rent or additional
rent or any other payment required to be made by Tenant hereunder, as and when
due, where such failure continues for a period of three (3) days after written
notice thereof from Landlord to Tenant; provided, however, that Landlord shall
only be required to give written notice of such monetary default once in any
twelve (12) month period, and thereafter Tenant shall be in default of this
Lease if Tenant fails to pay rent or additional rent or any other payment
required to be made by Tenant hereunder on its due date without any requirement
that Landlord give Tenant written notice of such default; and provided further
that such three (3) day notice will be in lieu of, and not in addition to, any
notice required under applicable law (including, without limitation, the
provisions of California Code of Civil Procedure Section 1161 regarding unlawful
detainer actions or any successor statute or law of a similar nature).

 

(iii)          The failure by Tenant to observe or perform any of the express or
implied covenants or provisions of this Lease to be observed or performed by
Tenant, other than as specified in Subparagraph 22(a)(i) or (ii) above, where
such failure continues (where no other period of time is expressly provided) for
a period of ten (10) days after written notice thereof from Landlord to Tenant. 

 

15

--------------------------------------------------------------------------------


 

The provisions of any such notice will be in lieu of, and not in addition to,
any notice required under applicable law (including, without limitation,
California Code of Civil Procedure Section 1161 regarding unlawful detainer
actions and any successor statute or similar law).  If the nature of Tenant’s
default is such that more than ten (10) days are reasonably required for its
cure, then Tenant will not be deemed to be in default if Tenant, commences such
cure within such ten (10) day period and thereafter diligently prosecutes such
cure to completion.

 

(iv)          (A) The making by Tenant of any general assignment for the benefit
of creditors; (B) the filing by or against Tenant of a petition to have Tenant
adjudged a bankrupt or a petition for reorganization or arrangement under any
law relating to bankruptcy (unless, in the case of a petition filed against
Tenant, the same is dismissed within sixty (60) days); (C) the appointment of a
trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where possession
is not restored to Tenant within thirty (30) days; or (D) the attachment,
execution or other judicial seizure of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease where such seizure
is not discharged within thirty (30) days.

 

(b)       Landlord’s Remedies; Termination.  In the event of any default by
Tenant, in addition to any other remedies available to Landlord at law or in
equity under applicable law (including, without limitation, the remedies of
Civil Code Section 1951.4 and any successor statute or similar law), Landlord
will have the immediate right and option to terminate this Lease and all rights
of Tenant hereunder.  If Landlord elects to terminate this Lease then, to the
extent permitted under applicable law, Landlord may recover from Tenant (i) The
worth at the time of award of any unpaid rent which had been earned at the time
of such termination; plus (ii) the worth at the time of award of the amount by
which the unpaid rent which would have been earned after termination until the
time of award exceeds the amount of such rent loss that Tenant proves could have
been reasonably avoided; plus (iii) the worth at the time of award of the amount
by which the unpaid rent for the balance of the Term after the time of award
exceeds the amount of such rent loss that Tenant proves could be reasonably
avoided; plus (iv) any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which, in the ordinary course of things, results therefrom
including, but not limited to: reasonable attorneys’ fees and costs; brokers’
commissions; the costs of refurbishment, alterations, renovations and repair of
the Premises and removal (including the repair of any damage caused by such
removal) and storage (or disposal) of Tenant’s personal property, equipment,
fixtures, Alterations, the Tenant Improvements and any other items which Tenant
is required under this Lease to remove but does not remove, as well as the
unamortized value of any free rent, reduced rent, free parking, reduced rate
parking and any Tenant Improvement allowance or other costs or economic
concessions provided, paid, granted or incurred by Landlord pursuant to this
Lease.  The unamortized value of such concessions shall be determined by taking
the total value of such concessions and multiplying such value by a fraction,
the numerator of which is the number of months of the Lease Term not yet elapsed
as of the date on which the Lease is terminated, and the denominator of which is
the total number of months of the Lease Term.  As used in Subparagraphs 22(b)(i)
and (ii) above, the “worth at the time of award” is computed by allowing
interest at the Interest Rate.  As used in Subparagraph 22(b)(iii) above, the
“worth at the time of award” is computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%).

 

(c)       Landlord’s Remedies; Re-Entry Rights.  In the event of any default by
Tenant, in addition to any other remedies available to Landlord under this
Lease, at law or in equity, Landlord will also have the right, with or without
terminating this Lease, to re-enter the Premises and remove all persons and
property from the Premises; such property may be removed and stored in a public
warehouse or elsewhere and/or disposed of at the sole cost and expense of and
for the account of Tenant in accordance with the provisions of Subparagraph
13(h) of this Lease or any other procedures permitted by applicable law.  No
re-entry or taking possession of the Premises by Landlord pursuant to this
Subparagraph 22(c) will be construed as an election to terminate this Lease
unless a written notice of such intention is given to Tenant or unless the
termination thereof is decreed by a court of competent jurisdiction.

 

(d)       Landlord’s Remedies; Re-Letting.  In the event of abandonment of the
Premises by Tenant under Paragraph 22(a)(i) above or in the event that Landlord
elects to re-enter the Premises or takes possession of the Premises pursuant to
legal proceeding or pursuant to any notice provided by law, then if Landlord
does not elect to terminate this Lease, Landlord may from time to time, without
terminating this Lease, either recover all rent as it becomes due or relet the
Premises or any part thereof on terms and conditions as Landlord in its sole and
absolute discretion may deem advisable with the right to make alterations and
repairs to the Premises in connection with such reletting.  If Landlord elects
to relet the Premises, then rents received by Landlord from such reletting will
be applied: first, to the payment of any indebtedness other than rent due
hereunder from Tenant to Landlord; second, to the payment of any cost of such
reletting; third, to the payment of the cost of any alterations and repairs to
the Premises incurred in connection with such reletting; fourth, to the

 

16

--------------------------------------------------------------------------------


 

payment of rent due and unpaid hereunder and the residue, if any, will be held
by Landlord and applied to payment of future rent as the same may become due and
payable hereunder.  Should that portion of such rents received from such
reletting during any month, which is applied to the payment of rent hereunder,
be less than the rent payable during that month by Tenant hereunder, then Tenant
agrees to pay such deficiency to Landlord immediately upon demand therefor by
Landlord.  Such deficiency will be calculated and paid monthly.

 

(e)       Landlord’s Remedies; Performance for Tenant.  All covenants and
agreements to be performed by Tenant under any of the terms of this Lease are to
be performed by Tenant at Tenant’s sole cost and expense and without any
abatement of rent except as expressly set forth herein.  If Tenant fails to pay
any sum of money owed to any party other than Landlord, for which it is liable
under this Lease, or if Tenant fails to perform any other act on its part to be
performed hereunder, and such failure continues for ten (10) days after notice
thereof by Landlord, Landlord may, without waiving or releasing Tenant from its
obligations, but shall not be obligated to, make any such payment or perform any
such other act to be made or performed by Tenant.  Tenant agrees to reimburse
Landlord upon demand for all sums so paid by Landlord and all necessary
incidental costs, together with interest thereon at the Interest Rate, from the
date of such payment by Landlord until reimbursed by Tenant.  This remedy shall
be in addition to any other right or remedy of Landlord set forth in this
Paragraph 22.

 

(f)        Late Payment.  If Tenant fails to pay any installment of rent within
five (5) days of when due or if Tenant fails to make any other payment for which
Tenant is obligated under this Lease within five (5) days of when due, such late
amount will accrue interest at the Interest Rate and Tenant agrees to pay
Landlord as additional rent such interest on such amount from the date such
amount becomes due until such amount is paid.  In addition, Tenant agrees to pay
to Landlord concurrently with such late payment amount, as additional rent, a
late charge equal to five percent (5%) of the amount due to compensate Landlord
for the extra costs Landlord will incur as a result of such late payment.  The
parties agree that (i) it would be impractical and extremely difficult to fix
the actual damage Landlord will suffer in the event of Tenant’s late payment,
(ii) such interest and late charge represents a fair and reasonable estimate of
the detriment that Landlord will suffer by reason of late payment by Tenant, and
(iii) the payment of interest and late charges are distinct and separate in that
the payment of interest is to compensate Landlord for the use of Landlord’s
money by Tenant, while the payment of late charges is to compensate Landlord for
Landlord’s processing, administrative and other costs incurred by Landlord as a
result of Tenant’s delinquent payments.  Acceptance of any such interest and
late charge will not constitute a waiver of the Tenant’s default with respect to
the overdue amount, or prevent Landlord from exercising any of the other rights
and remedies available to Landlord.  If Tenant incurs a late charge more than
three (3) times in any period of twelve (12) months during the Lease Term, then,
notwithstanding that Tenant cures the late payments for which such late charges
are imposed, Landlord will have the right to require Tenant thereafter to pay
all installments of Monthly Base Rent quarterly in advance throughout the
remainder of the Lease Term.

 

(g)       Rights and Remedies Cumulative.  All rights, options and remedies of
Landlord contained in this Lease will be construed and held to be cumulative,
and no one of them will be exclusive of the other, and Landlord shall have the
right to pursue any one or all of such remedies or any other remedy or relief
which may be provided by law or in equity, whether or not stated in this Lease. 
Nothing in this Paragraph 22 will be deemed to limit or otherwise affect
Tenant’s indemnification of Landlord pursuant to any provision of this Lease.

 

23.       LANDLORD’S DEFAULT.  Landlord will not be in default in the
performance of any obligation required to be performed by Landlord under this
Lease unless Landlord fails to perform such obligation within thirty (30) days
after the receipt of written notice from Tenant specifying in detail Landlord’s
failure to perform; provided however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for performance,
then Landlord will not be deemed in default if it commences such performance
within such thirty (30) day period and thereafter diligently pursues the same to
completion.  Upon any default by Landlord, Tenant may exercise any of its rights
provided at law or in equity, subject to the limitations on liability set forth
in Paragraph 35 of this Lease.

 

24.       ASSIGNMENT AND SUBLETTING.

 

(a)       Restriction on Transfer.  Except as expressly provided in this
Paragraph 24, Tenant will not, either voluntarily or by operation of law, assign
or encumber this Lease or any interest herein or sublet the Premises or any part
thereof, or permit the use or occupancy of the Premises by any party other than
Tenant (any such assignment, encumbrance, sublease or the like will sometimes be
referred to as a “Transfer”), without the prior written consent of Landlord,
which consent Landlord will not unreasonably withhold.

 

(b)       Corporate and Partnership Transfers.  For purposes of this Paragraph
24, if Tenant is a corporation, partnership or other entity, any transfer,
assignment, encumbrance or hypothecation of

 

17

--------------------------------------------------------------------------------


 

fifty percent (50%) or more (individually or in the aggregate) of any stock or
other ownership interest in such entity, and/or any transfer, assignment,
hypothecation or encumbrance of any controlling ownership or voting interest in
such entity, will be deemed a Transfer and will be subject to all of the
restrictions and provisions contained in this Paragraph 24.  Notwithstanding the
foregoing, the immediately preceding sentence will not apply to any transfers of
stock of Tenant if Tenant is a publicly-held corporation and such stock is
transferred publicly over a recognized security exchange or over-the-counter
market.

 

(c)       Permitted Controlled Transfers.  Notwithstanding the provisions of
this Paragraph 24 to the contrary, Tenant may assign this Lease or sublet the
Premises or any portion thereof (“Permitted Transfer”), without Landlord’s
consent and without extending any sublease termination option to Landlord, to
any parent, subsidiary or affiliate corporation which controls, is controlled by
or is under common control with Tenant, or to any corporation resulting from a
merger or consolidation with Tenant, or to any person or entity which acquires
all the assets of Tenant’s business as a going concern, provided that: (i) at
least twenty (20) days prior to such assignment or sublease, Tenant delivers to
Landlord the financial statements and other financial and background information
of the assignee or sublessee described in Subparagraph 24(d) below; (ii) if an
assignment, the assignee assumes, in full, the obligations of Tenant under this
Lease (or if a sublease, the sublessee of a portion of the Premises or Term
assumes, in full, the obligations of Tenant with respect to such portion);
(iii) the financial net worth of the assignee or sublessee as of the time of the
proposed assignment or sublease equals or exceeds that of Tenant as of the date
of execution of this Lease or is adequate, in Landlord’s reasonable judgment, to
perform the Tenant’s obligations herein; (iv) Tenant remains fully liable under
this Lease; and (v) the use of the Premises under Paragraph 8 remains unchanged.

 

(d)       Transfer Notice.  If Tenant desires to effect a Transfer, other than a
Permitted Transfer, then at least thirty (30) days prior to the date when Tenant
desires the Transfer to be effective (the “Transfer Date”), Tenant agrees to
give Landlord a notice (the “Transfer Notice”), stating the name, address and
business of the proposed assignee, sublessee or other transferee (sometimes
referred to hereinafter as “Transferee”), reasonable information (including
references) concerning the character, ownership, and financial condition of the
proposed Transferee, the Transfer Date, any ownership or commercial relationship
between Tenant and the proposed Transferee, and the consideration and all other
material terms and conditions of the proposed Transfer, all in such detail as
Landlord may reasonably require.  If Landlord reasonably requests additional
detail, the Transfer Notice will not be deemed to have been received until
Landlord receives such additional detail, and Landlord may withhold consent to
any Transfer until such information is provided to it.

 

(e)       Landlord’s Options.  Within fifteen (15) days of Landlord’s receipt of
any Transfer Notice, and any additional information requested by Landlord
concerning the proposed Transferee’s financial responsibility, Landlord will
elect to do one of the following (i) consent to the proposed Transfer; (ii)
refuse such consent, which refusal shall be on reasonable grounds including,
without limitation, those set forth in Subparagraph 24(f) below; or (iii) if the
sublease or assignment is for Sixty Percent (60%) or more of the Premises and
for substantially the balance of the Lease Term, terminate this Lease as to all
or such portion of the Premises which is proposed to be sublet or assigned and
recapture all or such portion of the Premises for reletting by Landlord.

 

(f)        Reasonable Disapproval.  Landlord and Tenant hereby acknowledge that
Landlord’s disapproval of any proposed Transfer pursuant to Subparagraph 24(e)
will be deemed reasonably withheld if based upon any reasonable factor,
including, without limitation, any or all of the following factors:  (i) the
proposed Transferee is a governmental entity; (ii) the portion of the Premises
to be sublet or assigned is irregular in shape with inadequate means of ingress
and egress; (iii) the use of the Premises by the Transferee (A) is not permitted
by the use provisions in Paragraph 8 hereof, (B) violates any exclusive use
granted by Landlord to another tenant in the Building, or (C) otherwise poses a
risk of increased liability to Landlord; (iv) the Transfer would likely result
in a significant and inappropriate increase in the use of the parking areas or
Project Common Areas by the Transferee’s employees or visitors, and/or
significantly increase the demand upon utilities and services to be provided by
Landlord to the Premises; (v) the Transferee does not have the financial
capability to fulfill the obligations imposed by the Transfer and this Lease;
(vi) the Transferee is not in Landlord’s reasonable opinion consistent with
Landlord’s desired tenant mix; or (vii) the Transferee poses a business or other
economic risk which Landlord reasonably deems unacceptable.  Notwithstanding
anything to the contrary contained in this Lease, it is expressly understood and
agreed that no further subletting under any sublease shall be permitted under
any circumstances, except in the event Landlord (with no obligation to do so)
sub-subleases the Premises (or any portion thereof) from such sublessee.  Any
sublease to which Landlord consents shall expressly prohibit any such further
subletting.

 

(g)       Additional Conditions.  A condition to Landlord’s consent to any
Transfer of this Lease will be the delivery to Landlord of a true copy of the
fully executed instrument of assignment, sublease, transfer or hypothecation,
and, in the case of an assignment, the delivery to Landlord of an

 

18

--------------------------------------------------------------------------------


 

agreement executed by the Transferee in form and substance reasonably
satisfactory to Landlord, whereby the Transferee assumes and agrees to be bound
by all of the terms and provisions of this Lease and to perform all of the
obligations of Tenant hereunder.  As a condition for granting its consent to any
assignment or sublease, Landlord may require that in the event of an uncured
default by Tenant under this Lease, the assignee or sublessee remit directly to
Landlord on a monthly basis, all monies due to Tenant by said assignee or
sublessee.  As a condition to Landlord’s consent to any sublease, such sublease
must provide that it is subject and subordinate to this Lease and to all
mortgages; that Landlord may enforce the provisions of the sublease, including
collection of rent; that in the event of termination of this Lease for any
reason, including without limitation a voluntary surrender by Tenant, or in the
event of any reentry or repossession of the Premises by Landlord, Landlord may,
at its option, either (i) terminate the sublease, or (ii) take over all of the
right, title and interest of Tenant, as sublessor, under such sublease, in which
case such sublessee will attorn to Landlord, but that nevertheless Landlord will
not (1) be liable for any previous act or omission of Tenant under such
sublease, (2) be subject to any defense or offset previously accrued in favor of
the sublessee against Tenant, or (3) be bound by any previous modification of
any sublease made without Landlord’s written consent, or by any previous
prepayment by sublessee of more than one month’s rent.

 

(h)       Excess Rent.  If Landlord consents to any assignment of this Lease,
Tenant agrees to pay to Landlord, as additional rent, one-half (50%) of all sums
and other consideration payable to and for the benefit of Tenant by the assignee
on account of the assignment, as and when such sums and other consideration are
due and payable by the assignee to or for the benefit of Tenant (or, if Landlord
so requires, and without any release of Tenant’s liability for the same, Tenant
agrees to instruct the assignee to pay such sums and other consideration
directly to Landlord).  If for any sublease, Tenant receives rent or other
consideration, either initially or over the term of the sublease, in excess of
the rent fairly allocable to the portion of the Premises which is subleased
based on square footage, Tenant agrees to pay to Landlord as additional rent
one-half (50%) of the excess of each such payment of rent or other consideration
received by Tenant promptly after its receipt.  In calculating excess rent or
other consideration which may be payable to Landlord under this paragraph,
Tenant will be entitled to deduct solely (i) commercially reasonable third party
brokerage commissions and marketing costs (ii) reasonable attorneys’ fees
actually expended by Tenant in connection with such assignment or subletting;
(iii) the reasonable and properly documented costs of any tenant improvements
paid by Tenant in connection with the sublease; (iv) and any other reasonable
and customary costs incurred directly in connection with the sublease if
acceptable written evidence of such expenditures is provided to Landlord.

 

(i)        (j)                No Release.  No Transfer will release Tenant of
Tenant’s obligations under this Lease or alter the primary liability of Tenant
to pay the rent and to perform all other obligations to be performed by Tenant
hereunder.  If Tenant is in default of this Lease after expiration of any
applicable cure or notice period, Landlord may require that any Transferee remit
directly to Landlord on a monthly basis, all monies due Tenant by said
Transferee, however, the acceptance of rent by Landlord from any other person
will not be deemed to be a waiver by Landlord of any provision hereof.  Consent
by Landlord to one Transfer will not be deemed consent to any subsequent
Transfer.  In the event of default by any Transferee of Tenant or any successor
of Tenant in the performance of any of the terms hereof, Landlord may proceed
directly against Tenant without the necessity of exhausting remedies against
such Transferee or successor.  Landlord may consent to subsequent assignments of
this Lease or sublettings or amendments or modifications to this Lease with
assignees of Tenant, without notifying Tenant, or any successor of Tenant, and
without obtaining its or their consent thereto and any such actions will not
relieve Tenant of liability under this Lease.

 

(k)       Administrative and Attorneys’ Fees.  If Tenant effects a Transfer or
requests the consent of Landlord to any Transfer (whether or not such Transfer
is consummated), then, upon demand, Tenant agrees to pay Landlord a
non-refundable administrative fee of Two Hundred Fifty Dollars ($250.00), plus
any reasonable attorneys’ and paralegal fees incurred by Landlord in connection
with such Transfer or request for consent (whether attributable to Landlord’s
in-house or outside attorneys or paralegals or otherwise) not to exceed Two
Thousand Dollars ($2000.00) if Tenant effects such Transfer or requests the
consent of Landlord to a transfer using Landlord’s standard documents. 
Acceptance of the Two Hundred Fifty Dollar ($250.00) administrative fee and/or
reimbursement of Landlord’s attorneys’ and paralegal fees will in no event
obligate Landlord to consent to any proposed Transfer.

 

25.       SUBORDINATION.  Subject to the provisions of this Section 25, at the
election of Landlord or any mortgagee or beneficiary with a deed of trust
encumbering the Building and/or the Project, or any lessor of a ground or
underlying lease with respect to the Building, this Lease will be subject and
subordinate at all times to:  (i) all ground leases or underlying leases which
may now exist or hereafter be executed affecting the Building; and (ii) the lien
of any mortgage or deed of trust which may now exist or hereafter be executed
for which the Building, the Project or any leases thereof, or Landlord’s
interest and estate in any of said items, is specified as security.  Landlord
shall exercise its commercially reasonable efforts to obtain from any existing
ground lessor, mortgagee or beneficiary

 

19

--------------------------------------------------------------------------------


 

under a deed of trust on or before the date which is thirty (30) days following
the Commencement Date a commercially reasonable nondisturbance agreement
pursuant to which such ground lessor, mortgagee or beneficiary of a deed of
trust agrees not to disturb Tenant’s right to possession of the Premises so long
as Tenant is not in default under this Lease.  If, notwithstanding Landlord’s
exercise of its commercially reasonable efforts, Landlord is unable to obtain
the above-referenced nondisturbance agreement within thirty (30) days following
the Commencement Date of this Lease, Landlord shall give Tenant written notice
of Landlord’s inability to obtain such nondisturbance agreement and Tenant shall
have three (3) business days following receipt of Landlord’s written notice in
which to elect to terminate this Lease, in which event this Lease shall
terminate and the parties shall be released from their respective obligations
hereunder except that Landlord shall promptly refund to Tenant the Security
Deposit and any prepaid Rent.  Tenant’s obligation to subordinate to any future
mortgages, deeds of trust or ground leases affecting the Building shall be
subject to Tenant’s receipt of a commercially reasonable nondisturbance
agreement from any such future mortgagee, beneficiary under a deed of trust or
ground lessor.  Notwithstanding the foregoing, Landlord reserves the right to
subordinate any such ground leases or underlying leases or any such liens to
this Lease.  If any such ground lease or underlying lease terminates for any
reason or any such mortgage or deed of trust is foreclosed or a conveyance in
lieu of foreclosure is made for any reason, at the election of Landlord’s
successor in interest, Tenant agrees to attorn to and become the tenant of such
successor in which event Tenant’s right to possession of the Premises will not
be disturbed as long as Tenant is not in default under this Lease.  Tenant
hereby waives its rights under any law which gives or purports to give Tenant
any right to terminate or otherwise adversely affect this Lease and the
obligations of Tenant hereunder in the event of any such foreclosure proceeding
or sale.  Subject to Tenant’s receipt of a commercially reasonable
nondisturbance agreement, Tenant covenants and agrees to execute and deliver,
upon demand by Landlord and in the form reasonably acceptable to Tenant and
Landlord, any additional documents evidencing the priority or subordination of
this Lease and Tenant’s attornment agreement with respect to any such ground
lease or underlying leases or the lien of any such mortgage or deed of trust. 
If Tenant fails to execute and acknowledge any such documents within ten (10)
business days of receipt of such documents from Landlord, Tenant will be in
default hereunder.

 

26.       ESTOPPEL CERTIFICATE.

 

(a)       Tenant’s Obligations.  Within ten business (10) days following any
written request which Landlord may make from time to time, Tenant agrees to
execute and deliver to Landlord a statement, in a form as may reasonably be
required by Landlord or Landlord’s lender, certifying:  (i) the date of
commencement of this Lease; (ii) the fact that this Lease is unmodified and in
full force and effect (or, if there have been modifications, that this Lease is
in full force and effect, and stating the date and nature of such
modifications); (iii) the date to which the rent and other sums payable under
this Lease have been paid; (iv) that there are no current defaults under this
Lease by either Landlord or Tenant except as specified in Tenant’s statement;
and (v) such other matters reasonably requested by Landlord.  Landlord and
Tenant intend that any statement delivered pursuant to this Paragraph 26 may be
relied upon by any mortgagee, beneficiary, purchaser or prospective purchaser of
the Building or any interest therein.

 

(b)       Tenant’s Failure to Deliver.  Tenant’s failure to deliver such
statement within such time will be conclusive upon Tenant (i) that this Lease is
in full force and effect, without modification except as may be represented by
Landlord, (ii) that there are no uncured defaults in Landlord’s performance, and
(iii) that not more than one (1) month’s rent has been paid in advance.  Without
limiting the foregoing, if Tenant fails to deliver any such statement within
such ten (10) business day period, Landlord may deliver to Tenant an additional
request for such statement and Tenant’s failure to deliver such statement to
Landlord within ten (10) business days after delivery of such additional request
will constitute a default under this Lease.  Tenant agrees to indemnify and
protect Landlord from and against any and all claims, damages, losses,
liabilities and expenses (including attorneys’ fees and costs) attributable to
any failure by Tenant to timely deliver any such estoppel certificate to
Landlord as required by this Paragraph 26.

 

27.       RULES AND REGULATIONS.  Tenant agrees to faithfully observe and comply
with the “Rules and Regulations,” a copy of which is attached hereto and
incorporated herein by this reference as Exhibit “E”, and all reasonable and
nondiscriminatory modifications thereof and additions thereto from time to time
put into effect by Landlord.  Landlord shall use its commercially reasonable
efforts to enforce such Rules and Regulations against other tenants and
occupants of the Building; however, Landlord will not be responsible to Tenant
for the violation or non-performance by any other tenant or occupant of the
Building of any of the Rules and Regulations.

 

28.       MODIFICATION AND CURE RIGHTS OF LANDLORD’S MORTGAGEES AND LESSORS.

 

(a)       Modifications.  If, in connection with Landlord’s obtaining or
entering into any financing or ground lease for any portion of the Building or
the Project, the lender or ground lessor requests modifications to this Lease,
Tenant, within ten (10) business days after request therefor, agrees to

 

20

--------------------------------------------------------------------------------


 

execute an amendment to this Lease incorporating such modifications, provided
such modifications are reasonable and do not increase the obligations of Tenant
under this Lease or adversely affect the leasehold estate created by this Lease.

 

(b)       Cure Rights.  In the event of any default on the part of Landlord,
Tenant will give notice by registered or certified mail to any beneficiary of a
deed of trust or mortgage covering the Premises or ground lessor of Landlord
whose address has been furnished to Tenant, and Tenant agrees to offer such
beneficiary, mortgagee or ground lessor a reasonable opportunity to cure the
default (including with respect to any such beneficiary or mortgagee, time to
obtain possession of the Premises, subject to this Lease and Tenant’s rights
hereunder, by power of sale or a judicial foreclosure, if such should prove
necessary to effect a cure).

 

29.       DEFINITION OF LANDLORD.  The term “Landlord,” as used in this Lease,
so far as covenants or obligations on the part of Landlord are concerned, means
and includes only the owner or owners, at the time in question, of the fee title
of the Premises or the lessees under any ground lease, if any.  In the event of
any transfer, assignment or other conveyance or transfers of any such title
(other than a transfer for security purposes only), Landlord herein named (and
in case of any subsequent transfers or conveyances, the then grantor) will be
automatically relieved from and after the date of such transfer, assignment or
conveyance of all liability as respects the performance of any covenants or
obligations on the part of Landlord contained in this Lease thereafter to be
performed, so long as the transferee assumes in writing all such covenants and
obligations of Landlord arising after the date of such transfer and the
transferee has the financial capabilities to perform Landlord’s obligations
under this Lease.  Landlord and Landlord’s transferees and assignees have the
absolute right to transfer all or any portion of their respective title and
interest in the Project, the Building, the Premises and/or this Lease without
the consent of Tenant, and such transfer or subsequent transfer will not be
deemed a violation on Landlord’s part of any of the terms and conditions of this
Lease.

 

30.       WAIVER.  The waiver by either party of any breach of any term,
covenant or condition herein contained will not be deemed to be a waiver of any
subsequent breach of the same or any other term, covenant or condition herein
contained, nor will any custom or practice which may develop between the parties
in the administration of the terms hereof be deemed a waiver of or in any way
affect the right of either party to insist upon performance in strict accordance
with said terms.  The subsequent acceptance of rent or any other payment
hereunder by Landlord will not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
rent.  No acceptance by Landlord of a lesser sum than the basic rent and
additional rent or other sum then due will be deemed to be other than on account
of the earliest installment of such rent or other amount due, nor will any
endorsement or statement on any check or any letter accompanying any check be
deemed an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance of such installment
or other amount or pursue any other remedy provided in this Lease.  The consent
or approval of Landlord to or of any act by Tenant requiring Landlord’s consent
or approval will not be deemed to waive or render unnecessary Landlord’s consent
or approval to or of any subsequent similar acts by Tenant.

 

31.       PARKING.

 

(a)       Grant of Parking Rights.  So long as this Lease is in effect and
provided Tenant is not in default hereunder after expiration of any applicable
cure or notice period, Landlord grants to Tenant a license to use the number and
type of parking spaces designated in Subparagraph 1(s) subject to the terms and
conditions of this Paragraph 31, and the Rules and Regulations regarding parking
contained in Exhibit ”E” attached hereto.  Tenant agrees to submit to Landlord
or, at Landlord’s election, directly to Landlord’s parking operator with a copy
to Landlord, written notice in a form reasonably specified by Landlord
containing the names, office addresses and telephone numbers of those persons
who are authorized by Tenant to use Tenant’s parking spaces on a monthly basis
(“Tenant’s Authorized Users”) and shall use its best efforts to identify each
vehicle of Tenant’s Authorized Users by make, model and license number.  Tenant
agrees to deliver such notice prior to the beginning of the Term of this Lease
and to periodically update such notice as well as upon specific request by
Landlord or Landlord’s parking operator to reflect changes to Tenant’s
Authorized Users or their vehicles.  Tenant will not use or allow any of
Tenant’s Authorized Users to use any parking spaces which have been specifically
assigned by Landlord to other tenants or occupants or for other uses such as
visitor parking or which have been designated by any governmental entity as
being restricted to certain uses.

 

(b)       Parking Rules and Regulations.  Tenant and Tenant’s Authorized Users
shall comply with all rules and regulations regarding parking set forth in
Exhibit ”E” attached hereto and Tenant agrees to cause its employees,
subtenants, assignees, contractors, suppliers, customers and invitees to comply
with such rules and regulations.  Landlord reserves the right from time to time
to modify and/or adopt

 

21

--------------------------------------------------------------------------------


 

such other reasonable and non-discriminatory rules and regulations for the
parking facilities as it deems reasonably necessary for the operation of the
parking facilities.

 

32.       FORCE MAJEURE.  If either Landlord or Tenant is delayed, hindered in
or prevented from the performance of any act required under this Lease by reason
of strikes, lock-outs, labor troubles, inability to procure standard materials,
unusual and unforeseeable delay in the course of construction, failure of power,
restrictive governmental laws, regulations or orders or governmental action or
inaction (including failure, refusal or delay in issuing permits, approvals
and/or authorizations which is not the result of the action or inaction of the
party claiming such delay), riots, civil unrest or insurrection, war, fire,
earthquake, flood or other natural disaster, unusual and unforeseeable delay
which results from an interruption of any public utilities (e.g., electricity,
gas, water, telephone) or other unusual and unforeseeable delay not within the
reasonable control of the party delayed in performing work or doing acts
required under the provisions of this Lease, then performance of such act will
be excused for the period of the delay and the period for the performance of any
such act will be extended for a period equivalent to the period of such delay. 
The provisions of this Paragraph 32 will not operate to excuse Tenant from
prompt payment of rent or any other payments required under the provisions of
this Lease.

 

33.       SIGNS.  At Tenant’s sole cost and expense, Tenant shall be entitled to
have Building standard identity signs installed and maintained in place
throughout the Term (on a non-exclusive basis) (a) at the Building monument sign
and (b) on the exterior of the Building, subject (i) to Landlord’s reasonable
prior approval, (ii) applicable City ordinances and (iii) the signage rights of
all existing tenants.  Tenant agrees to have Landlord maintain Tenant’s
foregoing identification signs in such designated locations in accordance with
this Paragraph 33 at Tenant’s sole cost and expense.  Tenant has no right to
install Tenant identification signs in any other location in, on or about the
Premises or the Project, to change the name upon any such signage and Tenant
will not display or erect any other signs, displays or other advertising
materials that are visible from the exterior of the Building or from within the
Building in any interior or exterior common areas.

 

34.       LIMITATION ON LIABILITY.  In consideration of the benefits accruing
hereunder, Tenant on behalf of itself and all successors and assigns of Tenant
covenants and agrees that, in the event of any actual or alleged failure, breach
or default hereunder by Landlord:  (a)  Tenant’s recourse against Landlord for
monetary damages will be limited to Landlord’s interest in the Building
including, subject to the prior rights of any Mortgagee, Landlord’s interest in
the rents of the Building and any insurance proceeds payable to Landlord; (b) 
Except as may be necessary to secure jurisdiction of the partnership or company,
no partner or member of Landlord shall be sued or named as a party in any suit
or action and no service of process shall be made against any partner or member
of Landlord; (c)  No partner or member of Landlord shall be required to answer
or otherwise plead to any service of process; (d)  No judgment will be taken
against any partner or member of Landlord and any judgment taken against any
partner or member of Landlord may be vacated and set aside at any time after the
fact; (e)  No writ of execution will be levied against the assets of any partner
or member of Landlord; (f)  The obligations under this Lease do not constitute
personal obligations of the individual members, partners, directors, officers or
shareholders of Landlord, and Tenant shall not seek recourse against the
individual members, partners, directors, officers or shareholders of Landlord or
any of their personal assets for satisfaction of any liability in respect to
this Lease; and (g)  These covenants and agreements are enforceable both by
Landlord and also by any partner or member of Landlord.

 

35.       FINANCIAL STATEMENTS.  Prior to the execution of this Lease by
Landlord and at any time during the Term of this Lease, upon ten (10) days prior
written notice from Landlord, Tenant agrees to provide Landlord with a current
financial statement for Tenant and any guarantors of Tenant and financial
statements for the two (2) years prior to the current financial statement year
for Tenant and any guarantors of Tenant.  Such statements are to be prepared in
accordance with generally accepted accounting principles and, if such is the
normal practice of Tenant, audited by an independent certified public
accountant.

 

36.       QUIET ENJOYMENT.  Landlord covenants and agrees with Tenant that upon
Tenant paying the rent required under this Lease and paying all other charges
and performing all of the covenants and provisions on Tenant’s part to be
observed and performed under this Lease, Tenant may peaceably and quietly have,
hold and enjoy the Premises in accordance with this Lease without hindrance or
molestation by Landlord or its employees or agents.

 

37.       MISCELLANEOUS.

 

(a)       Conflict of Laws.  This Lease shall be governed by and construed
solely pursuant to the laws of the State, without giving effect to choice of law
principles thereunder.

 

22

--------------------------------------------------------------------------------


 

(b)       Successors and Assigns.  Except as otherwise provided in this Lease,
all of the covenants, conditions and provisions of this Lease shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and assigns.

 

(c)       Professional Fees and Costs.  If either Landlord or Tenant should
bring suit against the other with respect to this Lease, then all costs and
expenses, including without limitation, actual professional fees and costs such
as appraisers’, accountants’ and attorneys’ fees and costs, incurred by the
party which prevails in such action, whether by final judgment or out of court
settlement, shall be paid by the other party, which obligation on the part of
the other party shall be deemed to have accrued on the date of the commencement
of such action and shall be enforceable whether or not the action is prosecuted
to judgment.  As used herein, attorneys’ fees and costs shall include, without
limitation, attorneys’ fees, costs and expenses incurred in connection with any
(i) postjudgment motions; (ii) contempt proceedings; (iii) garnishment, levy,
and debtor and third party examination; (iv) discovery; and (v) bankruptcy
litigation.

 

(d)       Terms and Headings.  The words “Landlord” and “Tenant” as used herein
shall include the plural as well as the singular.  Words used in any gender
include other genders.  The paragraph headings of this Lease are not a part of
this Lease and shall have no effect upon the construction or interpretation of
any part hereof.

 

(e)       Time.  Time is of the essence with respect to the performance of every
provision of this Lease in which time of performance is a factor.

 

(f)        Prior Agreement; Amendments.  This Lease constitutes and is intended
by the parties to be a final, complete and exclusive statement of their entire
agreement with respect to the subject matter of this Lease.  This Lease
supersedes any and all prior and contemporaneous agreements and understandings
of any kind relating to the subject matter of this Lease.  There are no other
agreements, understandings, representations, warranties, or statements, either
oral or in written form, concerning the subject matter of this Lease.  No
alteration, modification, amendment or interpretation of this Lease shall be
binding on the parties unless contained in a writing which is signed by both
parties.

 

(g)       Separability.  The provisions of this Lease shall be considered
separable such that if any provision or part of this Lease is ever held to be
invalid, void or illegal under any law or ruling, all remaining provisions of
this Lease shall remain in full force and effect to the maximum extent permitted
by law unless the provision invalidated is required for Tenant’s practical
realization of the benefits of this Lease.

 

(h)       Recording.  Neither Landlord nor Tenant shall record this Lease nor
any memorandum thereof without the prior written consent of the other; provided,
however, that if and only if Landlord fails to obtain and record a
subordination, nondisturbance and attornment agreement from its existing lender
on or before the Commencement Date, than and solely in such event the parties
shall (i) execute, acknowledge and record a memorandum of lease (“Memorandum”)
in the form attached hereto as Exhibit F in the Official Records of the County
of Santa Clara (“Official Records”) and (ii) Tenant shall execute, acknowledge
and deliver to Landlord a quitclaim of the Memorandum (“Quitclaim”) in the form
attached hereto as Exhibit G.  Tenant hereby irrevocably authorizes and directs
Landlord to record the Quitclaim in the Official Records upon the earlier to
occur of the expiration of the term of the Lease or earlier termination of the
Lease pursuant to the terms of this Lease.

 

(i)        Counterparts.  This Lease may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
be one and the same agreement.

 

(j)        Nondisclosure of Lease Terms.  Tenant acknowledges and agrees that
the terms of this Lease are confidential and constitute proprietary information
of Landlord.  Disclosure of the terms could adversely affect the ability of
Landlord to negotiate other leases and impair Landlord’s relationship with other
tenants.  Accordingly, Tenant agrees that it, and its partners, officers,
directors, employees, agents and attorneys, shall not intentionally and
voluntarily disclose the terms and conditions of this Lease to any newspaper or
other publication or any other tenant or apparent prospective tenant of the
Building or other portion of the Project, or real estate agent, either directly
or indirectly, without the prior written consent of Landlord, provided, however,
that Tenant may disclose the terms to prospective subtenants or assignees under
this Lease, lenders and investors and prospective lenders and investors, and to
the extent required by law.

 

(k)       Non-Discrimination.  Tenant acknowledges and agrees that there shall
be no discrimination against, or segregation of, any person, group of persons,
or entity on the basis of race, color, creed, religion, age, sex, marital
status, national origin, or ancestry in the leasing, subleasing, transferring,
assignment, occupancy, tenure, use, or enjoyment of the Premises, or any portion
thereof.

 

23

--------------------------------------------------------------------------------


 

38.       EXECUTION OF LEASE.

 

(a)       Joint and Several Obligations.  If more than one person executes this
Lease as Tenant, their execution of this Lease will constitute their covenant
and agreement that (i) each of them is jointly and severally liable for the
keeping, observing and performing of all of the terms, covenants, conditions,
provisions and agreements of this Lease to be kept, observed and performed by
Tenant, and (ii) the term “Tenant” as used in this Lease means and includes each
of them jointly and severally.  The act of or notice from, or notice or refund
to, or the signature of any one or more of them, with respect to the tenancy of
this Lease, including, but not limited to, any renewal, extension, expiration,
termination or modification of this Lease, will be binding upon each and all of
the persons executing this Lease as Tenant with the same force and effect as if
each and all of them had so acted or so given or received such notice or refund
or so signed.

 

(b)       Tenant as Corporation or Partnership.  If Tenant executes this Lease
as a corporation or partnership, then Tenant and the persons executing this
Lease on behalf of Tenant represent and warrant that such entity is duly
qualified and in good standing to do business in California and that the
individuals executing this Lease on Tenant’s behalf are duly authorized to
execute and deliver this Lease on its behalf, and in the case of a corporation,
in accordance with a duly adopted resolution of the board of directors of
Tenant, a copy of which is to be delivered to Landlord on execution hereof, if
requested by Landlord, and in accordance with the by-laws of Tenant, and, in the
case of a partnership, in accordance with the partnership agreement and the most
current amendments thereto, if any, copies of which are to be delivered to
Landlord on execution hereof, if requested by Landlord, and that this Lease is
binding upon Tenant in accordance with its terms.

 

(c)       Examination of Lease.  Submission of this instrument by Landlord to
Tenant for examination or signature by Tenant does not constitute a reservation
of or option for lease, and it is not effective as a lease or otherwise until
execution by and delivery to both Landlord and Tenant.

 

39.       EARLY OCCUPANCY.   Landlord shall permit Tenant to have early
occupancy of the Premises following execution of this Lease and payment of the
sums required upon Lease execution, for the purposes of preparing the Premises
for use by Tenant, subject to the rights and use of the current tenant in
occupancy.

 

40.       OPTION TO EXTEND.  Landlord hereby grants to Tenant two options (the
“Option” or “Options”) to extend the term of the Lease, for an additional period
of five (5) years each (each, an “Option Term”).  The Option must be exercised,
if at all, by written notice (an “Option Notice”) delivered by Tenant to
Landlord not later than nine (9) months prior to the end of the term then in
effect.  Further, the Option shall not be deemed to be properly exercised if, as
of the date of the Option Notice or at the end of the term then in effect,
Tenant (i) is in default under the Lease, which default has not been cured as of
the date in question, (ii) has assigned all or any portion of this Lease or its
interest therein or (iii) has sublet sixty percent (60%) or more of the
Premises.  Provided Tenant has properly and timely exercised the Option, the
term of the Lease shall be extended by the Option Term, and all terms, covenants
and conditions of the Lease shall remain unmodified and in full force and
effect, except that (y) Tenant shall pay initial base rent determined as set
forth below in this paragraph, and (z) after the exercise of the second Option,
Tenant shall have no further options remaining.  Landlord shall have no
obligation whatsoever in connection with any extension of the term of this Lease
to remodel, alter or improve the Premises for use by Tenant, to provide any
improvement or construction allowance to Tenant, or to pay or reimburse Tenant
for any remodeling, alterations or improvements to the Premises.  The initial
base rent during each Option Term shall be ninety-five percent (95%) of the fair
market rental value of the Premises as of the commencement of such Option Term,
determined as provided below. As used herein, “fair market rental value” shall
mean the projected prevailing rental rate as of the first day of the Option Term
for similar commercial space improved or presumed to be improved with tenant
improvements of substantially similar age, quality and layout as then existing
in the Premises and situated in similar office buildings in the Sunnyvale market
area including without limitation annual increases in the base rent.  Promptly
after delivery of an Option Notice, Landlord and Tenant shall meet and confer
and attempt to agree upon the fair market rental value of the Premises.  If they
are not able to agree, either party may give written notice to the other that
the fair market rental value is to be determined by appraisal as provided
herein.  Within twenty (20) days following such notice, each party shall by
written notice to the other appoint an independent and qualified appraiser. 
Each of such appraisers shall, within thirty (30) days following appointment,
give written notice to both parties of the appraiser’s determination of fair
market rental value.  If the determinations of such appraisers are in agreement,
the initial base rent for the Option Term shall be ninety-five percent (95%) of
the fair market rental value so determined.  If the difference between such
determinations is five percent (5%) of the higher appraisal or less, the average
of the two determinations shall be the fair market rental value.  If the
difference is more than such percentage, then during the ten-day period
following the appraisers’ determinations, Landlord and Tenant shall again meet
and confer and attempt to agree upon the fair market rental value of the
Premises.  If they are unable to agree, the two appraisers shall appoint an
independent M.A.I. appraiser with not less than five (5) years experience with
office leases in the area

 

24

--------------------------------------------------------------------------------


 

in which the building is located.  Within thirty (30) days following
appointment, the third appraiser shall on written notice to the parties
determine the fair market rental value, which determination shall be binding
upon the parties.  Each party shall pay the fees and expenses of the appraiser
appointed by it and one-half of the fees and expenses of the third appraiser. 
If base rent has not been determined as of the commencement of the Option Term,
Tenant shall pay the Base Rent in the amount specified by Landlord until base
rent is finally determined.  Upon such determination.

 

41.       CONDITIONS PRECEDENT.  This Lease is subject to the following
condition precedent which must be satisfied or waived by Landlord on or before
April 30, 2005:  Landlord shall have obtained the consent of its first mortgage
lender to this Lease.

IN WITNESS WHEREOF, the parties have caused this Lease to be duly executed by
their duly authorized representatives as of the date first above written.

 

 

TENANT:

LANDLORD:

 

 

MONOLITHIC SYSTEM TECHNOLOGY, INC.

SUNNYVALE MATHILDA INVESTORS, LLC

a Delaware corporation

a California limited liability company

 

 

 

By:

Matteson Real Estate Equities, Inc.

By:

/s/ Mark Voll

 

 

Manager

 

Print Name:

Mark Voll

 

 

 

Print Title:

Chief Financial Officer

 

 

By:

James A. Blake

 

 

 

 

 

 

 

 

Its:

Executive Vice President

 

25

--------------------------------------------------------------------------------


 

OUTLINE OF FLOOR
PLAN OF PREMISES

 

[To be supplied]

 

--------------------------------------------------------------------------------


 

TENANT IMPROVEMENTS

 

1.         TENANT IMPROVEMENTS.  As used in the Lease and this Exhibit B, the
term “Tenant Improvements” or “Tenant Improvement Work” or “Tenant’s Work” means
those items of general tenant improvement construction shown on the Final Plans
(described in Section 4 below), more particularly described in Section 5 below.

 

2.         WORK SCHEDULE.  Prior to commencing construction, Tenant will deliver
to Landlord, for Landlord’s review and approval, a schedule (“Work Schedule”)
which will set forth the timetable for the planning and completion of the
installation of the Tenant Improvements.  Subject to receipt of an acceptable
Work Schedule, Tenant shall be granted access to the Premises prior to the
Commencement Date for the sole purpose of beginning construction of its Tenant
Improvement Work subject to all of the terms and provisions of this Lease except
for the payment of Rent and Operating Expenses.

 

3.         CONSTRUCTION REPRESENTATIVES.  Landlord hereby appoints the following
person(s) as Landlord’s representative (“Landlord’s Representative”) to act for
Landlord in all matters covered by this Exhibit B: Anne Risberg. Tenant hereby
appoints the following person(s) as Tenant’s representative (“Tenant’s
Representative”) to act for Tenant in all matters covered by this Exhibit B:

 

                                                                                                                                                                                 .

 

All communications with respect to the matters covered by this Work Letter
Agreement are to be made to Landlord’s Representative or Tenant’s
Representative, as the case may be, in writing in compliance with the notice
provisions of the Lease.  Either party may change its representative under this
Exhibit B at any time by written notice to the other party in compliance with
the notice provisions of the Lease.

 

4.         TENANT IMPROVEMENT PLANS.

 

(a)       Preparation of Space Plans.  In accordance with the Work Schedule,
Landlord agrees to meet with Tenant’s architect and/or space planner for the
purpose of promptly preparing preliminary space plans for the layout of Premises
(“Space Plans”).  The Space Plans are to be sufficient to convey the
architectural design of the Premises and layout of the Tenant Improvements
therein and are to be submitted to Landlord in accordance with the Work Schedule
for Landlord’s approval.  If Landlord reasonably disapproves any aspect of the
Space Plans, Landlord will advise Tenant in writing of such disapproval and the
reasons therefor in accordance with the Work Schedule.  Tenant will then submit
to Landlord for Landlord’s approval, in accordance with the Work Schedule, a
redesign of the Space Plans incorporating the revisions reasonably required by
Landlord. Landlord’s failure to deliver written notice of disapproval within the
time frame set forth in the Work Schedule shall be deemed approval.

 

(b)       Preparation of Final Plans.  Based on the approved Space Plans, and in
accordance with the Work Schedule, Tenant’s architect will prepare complete
architectural plans, drawings and specifications and complete engineered
mechanical, structural and electrical working drawings for all of the Tenant
Improvements for the Premises (collectively, the “Final Plans”).  The Final
Plans will show (a) the subdivision (including partitions and walls), layout,
lighting, finish and decoration work (including carpeting and other floor
coverings) for the Premises; (b) all internal and external communications and
utility facilities which will require conduiting or other improvements from the
base Building shell work and/or within common areas; and (c) all other
specifications for the Tenant Improvements.  The Final Plans will be submitted
to Landlord for signature to confirm that they are consistent with the Space
Plans.  At the time Landlord approves the Final Plans, Landlord shall inform
Tenant in writing of any tenant improvements which Landlord will require Tenant
to remove upon the expiration or earlier termination of this Lease.  If Landlord
reasonably disapproves any aspect of the Final Plans based on any inconsistency
with the Space Plans, Landlord agrees to advise Tenant in writing of such
disapproval and the reasons therefor within the time frame set forth in the Work
Schedule.  Landlord’s failure to deliver written notice of disapproval within
the time frame set forth in the Work Schedule shall be deemed approval.  In
accordance with the Work Schedule, Tenant will then cause Tenant’s architect to
redesign the Final Plans incorporating the revisions reasonably requested by
Landlord so as to make the Final Plans consistent with the Space Plans.

 

(c)       Requirements of Tenant’s Final Plans.  Tenant’s Final Plans will
include locations and complete dimensions, and the Tenant Improvements, as shown
on the Final Plans, will:  (i) be compatible with the Building shell and with
the design, construction and equipment of the Building; (ii) if not comprised of
the Building standards set forth in the written description thereof (the
“Standards”), then compatible with and of at least equal quality as the
Standards and approved by

 

EXHIBIT “B”

 

1

--------------------------------------------------------------------------------


 

Landlord; (iii) comply with all applicable laws, ordinances, rules and
regulations of all governmental authorities having jurisdiction, and all
applicable insurance regulations; (iv) not require Building service beyond the
level normally provided to other tenants in the Building and will not overload
the Building floors; and (v) be of a nature and quality consistent with the
overall objectives of Landlord for the Building, as determined by Landlord in
its reasonable but subjective discretion.

 

(d)       Submittal of Final Plans.  Once approved by Landlord and Tenant,
Tenant’s architect will submit the Final Plans to the appropriate governmental
agencies for plan checking and the issuance of a building permit.  Tenant’s
architect, with Landlord’s cooperation, will make any changes to the Final Plans
which are requested by the applicable governmental authorities to obtain the
building permit.  After approval of the Final Plans no further changes may be
made without the prior written approval of both Landlord and Tenant, and then
only after agreement by Tenant to pay any excess costs resulting from the design
and/or construction of such changes.

 

(e)       Changes to Shell of Building.  If the Final Plans or any amendment
thereof or supplement thereto shall require changes in the Building shell, the
increased cost of the Building shell work caused by such changes will be paid
for by Tenant or charged against the “Allowance” described in Section 5 below.

 

(f)        Work Cost Estimate and Statement.  Prior to the commencement of
construction of any of the Tenant Improvements shown on the Final Plans, Tenant
will submit to Landlord a written estimate of the cost to complete the Tenant
Improvement Work, which written estimate will be based on the Final Plans taking
into account any modifications which may be required to reflect changes in the
Final Plans required by the City or County in which the Premises are located
(the “Work Cost Estimate”).  Landlord will either approve the Work Cost Estimate
or disapprove specific items and submit to Tenant revisions to the Final Plans
to reflect deletions of and/or substitutions for such disapproved items;
provided that Landlord’s approval shall not be unreasonably withheld or
conditioned.  Submission and approval of the Work Cost Estimate will proceed in
accordance with the Work Schedule.  Landlord’s failure to disapprove the Work
Cost Estimate within the time frame required by the Work Schedule shall be
deemed approval.  Upon Landlord’s approval or deemed approval of the Work Cost
Estimate (such approved Work Cost Estimate to be hereinafter known as the “Work
Cost Statement”), Tenant will have the right to purchase materials and to
commence the construction of the items included in the Work Cost Statement
pursuant to Section 6 hereof.  If the total costs reflected in the Work Cost
Statement exceed the Allowance described in Section 5 below, Tenant agrees to
pay such excess.

 

5.         PAYMENT FOR THE TENANT IMPROVEMENTS.

 

(a)       Allowance.  Landlord hereby grants to Tenant a tenant improvement
allowance of Twelve Dollars ($12.00) per Rentable Square Foot of the Premises,
i.e., Three Hundred Fifteen Thousand Dollars ($315,000) (the “Allowance”).  The
Allowance is to be used only for:

 

(i)        Payment of the cost of preparing the Space Plans and the Final Plans,
including mechanical, electrical, plumbing and structural drawings and of all
other aspects necessary to complete the Final Plans.

 

(ii)       The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements.

 

(iii)      Construction of the Tenant Improvements, including, without
limitation, the following:

 

(aa)             Installation within the Premises of all partitioning, doors,
floor coverings, ceilings, wall coverings and painting, millwork and similar
items;

 

(bb)             All electrical wiring, lighting fixtures, outlets and switches,
and other electrical work necessary for the Premises;

 

(cc)             The furnishing and installation of all duct work, terminal
boxes, diffusers and accessories necessary for the heating, ventilation and air
conditioning systems within the Premises, including the cost of meter and key
control for after-hour air conditioning;

 

(dd)             Any additional improvements to the Premises required for
Tenant’s use of the Premises including, but not limited to, odor control,
special heating, ventilation and air conditioning, noise or vibration control or
other special systems or improvements;

 

(ee)             All fire and life safety control systems such as fire walls,
sprinklers, halon, fire alarms, including piping, wiring and accessories,
necessary for the Premises;

 

2

--------------------------------------------------------------------------------


 

(ff)               All plumbing, fixtures, pipes and accessories necessary for
the Premises; and

 

(gg)             Testing and inspection costs.

 

(iv)          All costs incurred by Landlord for construction or planning of the
Tenant Improvements in the Premises.

 

In the event that Tenant does not use or apply the entire Allowance for the
items set forth in clauses (i) through (iv) above, then Tenant shall be entitled
to apply such unused portion of the Allowance, not to exceed One Hundred
Twenty-Five Thousand Dollars ($125,000), for reimbursement of Tenant’s
reasonable and properly documented moving expenses and cabling, fixtures,
furnishings, telephone and security systems and equipment installed by Tenant in
the Premises.

 

(b)       Excess Costs.  The cost of each item referenced in Section 5(a) above
shall be charged against the Allowance.  If the work cost exceeds the Allowance,
Tenant shall be solely responsible for payment of all excess costs, which shall
be paid to Landlord within five (5) business days after invoice therefor. 
Except to the extent provided in the last paragraph of Section 5(a) above, in no
event will the Allowance be used to pay for Tenant’s furniture, artifacts,
equipment, telephone systems or any other item of personal property which is not
affixed to the Premises.

 

(c)       Changes.  Any changes to the Final Plans will be approved by Landlord
and Tenant in the manner set forth in Section 4 above.  Tenant shall be solely
responsible for any additional costs associated with such changes Landlord will
have the right to decline Tenant’s request for a change to the Final Plans if
such changes are inconsistent with the provisions of Section 4 above.

 

(d)       Governmental Cost Increases.  If increases in the cost of the Tenant
Improvements as set forth in the Work Cost Statement are due to requirements of
any governmental agency, Tenant shall be solely responsible for such additional
costs; provided, however, that Landlord will first apply toward any such
increase any remaining balance of the Allowance.

 

(e)       Disbursement of the Allowance.  Provided Tenant is not in default
following the giving of notice and passage of any applicable cure period under
the Lease or this Work Letter Agreement, Landlord shall disburse the Allowance
to Tenant to reimburse Tenant for the actual construction costs which Tenant
incurs in connection with the construction of the Tenant Improvements in
accordance with the following:

 

(i)            Twenty-five percent (25%) of the Allowance shall be disbursed to
Tenant when Landlord shall have received “Evidence of Completion and Payment” as
to fifty percent (50%) of Tenant’s Work having been completed and paid for by
Tenant as described hereinbelow;

 

(ii)           An additional Fifty percent (50%) of the Allowance shall be
disbursed to Tenant when Landlord shall have received “Evidence of Completion
and Payment” as to seventy-five percent (75%) of Tenant’s Work having been
completed and paid for by Tenant as described hereinbelow;

 

(iii)          Fifteen percent (15%) of the Allowance shall be disbursed to
Tenant when Landlord shall have received “Evidence of Completion and Payment” as
to ninety percent (90%) of Tenant’s Work having been completed and paid for by
Tenant as described hereinbelow; and

 

(iv)          The final ten percent (10%) of the Allowance shall be disbursed to
Tenant when Landlord shall have received “Evidence of Completion and Payment” as
to one hundred percent (100%) of Tenant’s Work having been completed and paid
for by Tenant as described hereinbelow and satisfaction of the items described
in subparagraph (vi) below.

 

(v)           As to each phase of completion of Tenant’s Work described in
subparagraphs (i) through (iii) above, the appropriate portion of the Allowance
shall be disbursed to Tenant only when Landlord has received the following
“Evidence of Completion and Payment”:

 

(A)          Tenant has delivered to Landlord a draw request (“Draw Request”) in
a form satisfactory to Landlord with respect to the Improvements specifying that
the requisite portion of Tenant’s Work has been completed, together with
invoices, receipts and bills evidencing the costs and expenses set forth in such
Draw Request and evidence of payment by Tenant for all costs which are payable
in connection with such Tenant’s Work covered by the Draw Request.  The Draw
Request shall constitute a representation by Tenant that the Tenant’s Work
identified therein has been completed in a good and workmanlike manner and in
accordance with the Final Plans and the Work Schedule and has been paid for;

 

3

--------------------------------------------------------------------------------


 

(B)           The architect for the Tenant Improvements has certified to
Landlord that the Tenant Improvements have been completed to the level indicated
in the Draw Request in accordance with the Final Plans;

 

(C)           Tenant has delivered to Landlord such other evidence of Tenant’s
payment of the general contractor and subcontractors for the portions of
Tenant’s Work covered by the Draw Request and the absence of any liens generated
by such portions of the Tenant’s Work as may be required by Landlord (i.e.,
either unconditional lien releases in accordance with California Civil Code
Section 3262 or release bond(s) in accordance with California Civil Code
Sections 3143 and 3171);

 

(D)          Landlord or Landlord’s architect or construction representative has
inspected the Tenant Improvements and determined that the portion of Tenant’s
Work covered by the Draw Request has been completed in a good and workmanlike
manner;

 

(vi)          The final disbursement of the balance of the Allowance under
subparagraph (iv) above shall be disbursed to Tenant only when Landlord has
received Evidence of Completion and Payment as to all of Tenant’s Work as
provided hereinabove and the following conditions have been satisfied:

 

(A)          Thirty-five (35) days shall have elapsed following the filing of a
valid notice of completion by Tenant for the Tenant Improvements;

 

(B)           A certificate of occupancy for the Tenant Improvements and the
Premises has been issued by the appropriate governmental body; and

 

(C)         The satisfaction of any other requirements or conditions which may
be required or imposed by Landlord’s lender with respect to the construction of
the Tenant Improvements.

 

(vii)         All construction costs in excess of the Allowance shall have been
paid by Tenant.

 

(g)       Books and Records.  At its option, Landlord, at any time within twelve
(12) months after final disbursement of the Allowance to Tenant, and upon at
least ten (10) days prior written notice to Tenant, may cause an audit to be
made of Tenant’s books and records relating to Tenant’s expenditures in
connection with the construction of the Tenant Improvements.  Tenant shall
maintain complete and accurate books and records in accordance with generally
accepted accounting principles of these expenditures for at least twelve (12). 
Tenant shall make available to Landlord’s auditor at the Premises within ten
(10) business days following Landlord’s notice requiring the audit, all books
and records maintained by Tenant pertaining to the construction and completion
of the Tenant Improvements.  In addition to all other remedies which Landlord
may have pursuant to the Lease, Landlord may recover from Tenant the reasonable
cost of its audit if the audit discloses that Tenant falsely reported to
Landlord expenditures which were not in fact made or falsely reported a material
amount of any expenditure or the aggregate expenditures.

 

6.         CONSTRUCTION OF TENANT IMPROVEMENTS.  Following Landlord’s approval
of the Final Plans and the Work Cost Statement described in Section 4(f) above,
Tenant’s contractor (selected as provided in Paragraph 9(n)) will commence and
diligently proceed with the construction of the Tenant Improvements.  Tenant
shall use diligent efforts to cause its contractor to complete the Tenant
Improvements in a good and workmanlike manner in accordance with the Final Plans
and the Work Schedule.  Tenant agrees to use diligent efforts to cause
construction of the Tenant Improvements to commence promptly following the
issuance of a building permit for the Tenant Improvements.  Landlord shall have
the right to enter upon the Premises to inspect Tenant’s construction activities
following reasonable advance notice to Tenant.

 

7.         MISCELLANEOUS CONSTRUCTION COVENANTS.

 

(a)       No Liens.  Tenant shall not allow the Tenant Improvements or the
Building or any portion thereof to be subjected to any mechanic’s, materialmen’s
or other liens or encumbrances arising out of the construction of the Tenant
Improvements.

 

(b)       Diligent Construction.  Tenant will promptly, diligently and
continuously pursue construction of the Tenant Improvements to successful
completion in full compliance with the Final Plans, the Work Schedule and this
Work Letter Agreement.  Landlord and Tenant shall cooperate with one another
during the performance of Tenant’s Work to effectuate such work in a timely and
compatible manner.

 

(c)       Compliance with Laws.  Tenant will construct the Tenant Improvements
in a safe and lawful manner.  Tenant shall, at its sole cost and expense, comply
with all applicable laws and all regulations and requirements of, and all
licenses and permits issued by, all municipal or other

 

4

--------------------------------------------------------------------------------


 

governmental bodies with jurisdiction which pertain to the installation of the
Tenant Improvements.  Copies of all filed documents and all permits and licenses
shall be provided to Landlord.  Any portion of the Tenant Improvements which is
not acceptable to any applicable governmental body, agency or department, or not
reasonably satisfactory to Landlord, shall be promptly repaired or replaced by
Tenant at Tenant’s expense.  Notwithstanding any failure by Landlord to object
to any such Tenant Improvements, Landlord shall have no responsibility therefor.

 

(d)       Indemnification.  Subject to the terms of the Lease regarding
insurance and waiver of subrogation by the parties, Tenant hereby indemnifies
and agrees to defend and hold Landlord, the Premises and the Building harmless
from and against any and all suits, claims, actions, losses, costs or expenses
(including, without limitation, claims for workers’ compensation) of any nature
whatsoever, together with reasonable attorneys’ fees for counsel of Landlord’s
choice, arising out of or in connection with the Tenant Improvements or the
performance of Tenant’s Work (including, but not limited to, claims for breach
of warranty, personal injury or property damage).

 

(e)       Insurance.  Construction of the Tenant Improvements shall not proceed
without Tenant first acquiring workers’ compensation and comprehensive general
public liability insurance and property damage insurance as well as “All Risks”
builders’ risk insurance, with minimum coverage of $2,000,000 or such other
amount as may be approved by Landlord in writing and issued by an insurance
company reasonably satisfactory to Landlord.  Not less than thirty (30) days
before commencing the construction of the Tenant Improvements, certificates of
such insurance shall be furnished to Landlord or, if requested, the original
policies thereof shall be submitted for Landlord’s approval.  All such policies
shall provide that thirty (30) days prior notice must be given to Landlord
before modification, termination or cancellation.  All insurance policies
maintained by Tenant pursuant to this Exhibit B shall name Landlord and any
lender with an interest in the Premises as additional insureds and comply with
all of the applicable terms and provisions of the Lease relating to insurance. 
Tenant’s contractor shall be required to maintain the same insurance policies as
Tenant, and such policies shall name Tenant, Landlord and any lender with an
interest in the Premises as additional insureds.

 

(f)        Construction Defects.  Landlord shall have no responsibility for the
Tenant Improvements and Tenant will remedy, at Tenant’s own expense, and be
responsible for any and all defects in the Tenant Improvements that may appear
during or after the completion thereof whether the same shall affect the Tenant
Improvements in particular or any parts of the Premises in general.

 

(g)       Additional Services.  If the construction of the Tenant Improvements
shall require that additional services or facilities (including, but not limited
to, hoisting, cleanup or other cleaning services, trash removal, field
supervision, or ordering of materials) be provided by Landlord, then Tenant
shall pay Landlord for such items at Landlord’s cost or at a reasonable charge
if the item involves time of Landlord’s personnel only.  Electrical power and
heating, ventilation and air conditioning shall be available to Tenant during
normal business hours for construction purposes at no charge to Tenant.

 

(h)       Coordination of Labor.  All of Tenant’s contractors, subcontractors,
employees, servants and agents must work in harmony with and shall not interfere
with any labor employed by Landlord, or Landlord’s contractors or by any other
tenant or its contractors with respect to the any portion of the Project. 
Nothing in this Work Letter shall, however, require Tenant to use union labor.

 

(i)        Work in Adjacent Areas.  Any work to be performed in areas adjacent
to the Premises shall be performed only after obtaining Landlord’s express
written permission, which shall not be unreasonably withheld, conditioned or
delayed, and shall be done only if an agent or employee of Landlord is present;
Tenant will reimburse Landlord for the expense of any such employee or agent.

 

(j)        HVAC Systems.  Tenant agrees to be entirely responsible for the
maintenance or the balancing of any heating, ventilating or air conditioning
system installed by Tenant and/or maintenance of the electrical or plumbing work
installed by Tenant and/or for maintenance of lighting fixtures, partitions,
doors, hardware or any other installations made by Tenant.

 

(k)       Coordination with Lease.  Nothing herein contained shall be construed
as (i) constituting Tenant as Landlord’s agent for any purpose whatsoever, or
(ii) a waiver by Landlord or Tenant of any of the terms or provisions of the
Lease.  Any default by Tenant following the giving of notice and the passage of
any applicable cure period with respect to any portion of this Exhibit B shall
be deemed a breach of the Lease for which Landlord shall have all the rights and
remedies as in the case of a breach of said Lease.

 

(l)        Approval of Plans.  Landlord will not check Tenant drawings for
building code compliance.  Approval of the Final Plans by Landlord is not a
representation that the drawings are in compliance with the requirements of
governing authorities, and it shall be Tenant’s responsibility to meet and

 

5

--------------------------------------------------------------------------------


 

comply with all federal, state, and local code requirements.  Approval of the
Final Plans does not constitute assumption of responsibility by Landlord or its
architect for their accuracy, sufficiency or efficiency, and Tenant shall be
solely responsible for such matters.

 

(m)      Tenant’s Deliveries.  Tenant shall deliver to Landlord, at least five
(5) days prior to the commencement of construction of Tenant’s Work, the
following information:

 

(i)        The names, addresses, telephone numbers, and primary contacts for the
general, mechanical and electrical contractors Tenant intends to engage in the
performance of Tenant’s Work; and

 

(ii)       The date on which Tenant’s Work will commence, together with the
estimated dates of completion of Tenant’s construction and fixturing work.

 

(n)       Qualification of Contractors.  Once the Final Plans have been proposed
and approved, Tenant shall select and retain a contractor and subcontractors
from a list of contractors and subcontractors approved by Landlord for the
construction of the Tenant Improvement Work in accordance with the Final Plans. 
All contractors engaged by Tenant shall be bondable, licensed contractors,
possessing good labor relations, capable of performing quality workmanship and
working in harmony with Landlord’s general contractor and other contractors on
the job, if any, all as reasonably determined by Landlord. All work shall be
coordinated with general construction work on the Site, if any.

 

(o)       Warranties.  Tenant shall cause its contractor to provide warranties
for not less than one (1) year (or such shorter time as may be customary and
available without additional expense to Tenant) against defects in workmanship,
materials and equipment, which warranties shall run to the benefit of Landlord
or shall be assignable to Landlord to the extent that Landlord is obligated to
maintain any of the improvements covered by such warranties.

 

(p)       Landlord’s Performance of Work.  Within ten (10) working days after
receipt of Landlord’s written notice of Tenant’s failure to perform its
obligations under this Exhibit B, if Tenant shall fail to commence to cure such
failure, Landlord shall have the right, but not the obligation, to perform, on
behalf of and for the account of Tenant, subject to reimbursement of the cost
thereof by Tenant, any and all of Tenant’s Work which Landlord determines, in
its reasonable discretion, should be performed immediately and on an emergency
basis for the best interest of the Premises including, without limitation, work
which pertains to structural components, mechanical, sprinkler and general
utility systems, roofing and removal of unduly accumulated construction material
and debris; provided, however, Landlord shall use reasonable efforts to give
Tenant at least ten (10) days prior written notice to the performance of any of
Tenant’s Work.

 

(q)       As-Built Drawings.  Tenant shall cause “As-Built Drawings” (excluding
furniture, fixtures and equipment) to be delivered to Landlord and/or Landlord’s
representative no later than sixty (60) days after the completion of Tenant’s
Work.  In the event these drawings are not received by such date, Landlord may,
at its election, cause said drawings to be obtained and Tenant shall pay to
Landlord, as additional rent, the cost of producing these drawings.

 

8. LANDLORD’S FURNITURE.  Tenant is hereby given the right to use all of
Landlord’s office furniture, cubicles, cabling, telephones and related
furnishings located in the Premises as of the date of this Lease, without
additional charge, including any such furniture or furnishings located elsewhere
in the Building and not currently being used by any other tenant.  Tenant shall
be responsible for insuring all such furniture and furnishings under its “All
Risks” policy required under Section 19(a)(i) of the Lease.  Landlord and Tenant
shall jointly prepare and sign an inventory of all such furnishings to be
located within the Premises and used by Tenant during the term of this Lease on
or before Tenant’s occupancy of the Premises.  In the event Tenant leases the
Premises throughout the initial term and option terms of this Lease, Tenant
shall be allowed, but not required, to assume ownership of such furnishings at
the end of the final option term, and Landlord shall convey such furnishings to
Tenant by bill of sale at the end of the final option term without
representation or warranty by Landlord of any nature whatsoever.  If Tenant does
not lease the Premises for such period, the furnishings as set forth on the
inventory shall remain the property of Landlord and shall be surrendered to
Landlord by Tenant upon Lease expiration in the same condition as received,
reasonable wear and tear excepted.

 

6

--------------------------------------------------------------------------------


 

DEFINITION OF OPERATING EXPENSES

 

1.         Items Included in Operating Expenses.  The term “Operating Expenses”
as used in the Lease to which this Exhibit ”C” is attached means:  all costs and
expenses of operation and maintenance of the Building and the Common Areas (as
such terms are defined in the Lease), as determined by standard accounting
practices, including the following costs by way of illustration but not
limitation, but excluding those items specifically set forth in Paragraph 3
below:

 

(a)       Real Property Taxes and Assessments (as defined in Paragraph 2 below)
and any taxes or assessments imposed in lieu thereof;

 

(b)       any and all assessments imposed with respect to the Building pursuant
to any covenants, conditions and restrictions affecting the Project, the Common
Areas or the Building;

 

(c)       water and sewer charges and the costs of electricity, heating,
ventilating, air conditioning and other utilities;

 

(d)       utilities surcharges and any other costs, levies or assessments
resulting from statutes or regulations promulgated by any government or
quasi-government authority in connection with the use, occupancy or alteration
of the Building or the Premises or the parking facilities serving the Building
or the Premises;

 

(e)       costs of insurance obtained by Landlord;

 

(f)        waste disposal and janitorial services;

 

(g)       labor;

 

(h)       costs incurred in the management of the Building, including, without
limitation:  (i) supplies, (ii) wages and salaries (and payroll taxes and
similar governmental charges related thereto) of employees used in the
management, operation and maintenance of the Building (with wages and salaries
of any employees employed at the Building only on a part-time basis being
equitably allocated by Landlord), (iii) Building management office rental,
supplies, equipment and related operating expenses, and (iv) a
management/administrative fee in an amount not to exceed three percent (3%) of
the monthly base rent.

 

(i)        supplies, materials, equipment and tools including rental of personal
property used for maintenance;

 

(j)        repair and maintenance of the elevators and the structural portions
of the Building, including the plumbing, heating, ventilating, air-conditioning
and electrical systems installed or furnished by Landlord;

 

(k)       maintenance, costs and upkeep of all parking and Project Common Areas;

 

(l)        depreciation on a straight line basis and rental of personal property
used in maintenance;

 

(m)      amortization on a straight line basis over the useful life [together
with interest at the Interest Rate on the unamortized balance] of all
capitalized expenditures which are: (i) reasonably intended to produce a
reduction in operating charges or energy consumption; or (ii) required under any
governmental law or regulation that was not applicable to the Building at the
time it was originally constructed; or (iii) for replacement of any Building
equipment needed to operate the Building at the same quality levels as prior to
the replacement;

 

(n)       costs and expenses of gardening and landscaping;

 

(o)       maintenance of signs (other than signs of tenants of the Building);

 

(p)       personal property taxes levied on or attributable to personal property
used in connection with the Building or the Common Areas;

 

(q)       reasonable accounting, audit, verification, legal and other consulting
fees; and

 

(r)        costs and expenses of repairs, resurfacing, repairing, maintenance,
painting, lighting, cleaning, refuse removal, security and similar items,
including appropriate reserves.

 

2.         Real Property Taxes and Assessments.  The term “Real Property Taxes
and Assessments”, as used in this Exhibit “C”, means:  any form of assessment,
license fee, license tax, business license

 

EXHIBIT “C”

 

1

--------------------------------------------------------------------------------


 

fee, commercial rental tax, levy, charge, improvement bond, tax or similar
imposition imposed by any authority having the direct power to tax, including
any city, county, state or federal government, or any school, agricultural,
lighting, drainage or other improvement or special assessment district thereof,
as against any legal or equitable interest of Landlord in the Premises,
Building, Common Areas or the Project (as such terms are defined in the Lease),
including the following by way of illustration but not limitation:

 

(a)       any tax on Landlord’s “right” to rent or “right” to other income from
the Premises or as against Landlord’s business of leasing the Premises;

 

(b)       any assessment, tax, fee, levy or charge in substitution, partially or
totally, of any assessment, tax, fee, levy or charge previously included within
the definition of real property tax, it being acknowledged by Tenant and
Landlord that Proposition 13 was adopted by the voters of the State of
California in the June, 1978 election and that assessments, taxes, fees, levies
and charges may be imposed by governmental agencies for such services as fire
protection, street, sidewalk and road maintenance, refuse removal and for other
governmental services formerly provided without charge to property owners or
occupants.  It is the intention of Tenant and Landlord that all such new and
increased assessments, taxes, fees, levies and charges be included within the
definition of “real property taxes” for the purposes of this Lease;

 

(c)       any assessment, tax, fee, levy or charge allocable to or measured by
the area of the Premises or other premises in the Building or the rent payable
by Tenant hereunder or other tenants of the Building, including, without
limitation, any gross receipts tax or excise tax levied by state, city or
federal government, or any political subdivision thereof, with respect to the
receipt of such rent, or upon or with respect to the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises, or any portion thereof but not on Landlord’s other
operations;

 

(d)       any assessment, tax, fee, levy or charge upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises; and/or

 

(e)       any assessment, tax, fee, levy or charge by any governmental agency
related to any transportation plan, fund or system (including assessment
districts) instituted within the geographic area of which the Building is a
part.

 

3.         Items Excluded From Operating Expenses.  Notwithstanding the
provisions of Paragraphs 1 and 2 above to the contrary, “Operating Expenses”
will not include:

 

(a)       Landlord’s federal or state or local income, franchise, inheritance or
estate taxes and transfer taxes;

 

(b)       any ground lease rental;

 

(c)       costs incurred by Landlord for the repair of damage to the Building to
the extent that Landlord is reimbursed by insurance or condemnation proceeds or
by tenants, warrantors or other third persons;

 

(d)       depreciation, amortization and interest payments, except as
specifically provided herein, and except on materials, tools, supplies and
vendor-type equipment purchased by Landlord to enable Landlord to supply
services Landlord might otherwise contract for with a third party, where such
depreciation, amortization and interest payments would otherwise have been
included in the charge for such third party’s services, all as determined in
accordance with standard accounting practices;

 

(e)       brokerage commissions, finders’ fees, attorneys’ fees, space planning
costs, marketing costs and other costs incurred by Landlord in leasing or
attempting to lease space in the Building;

 

(f)        costs of a capital nature, including, without limitation, capital
improvements, capital replacements, capital repairs, capital equipment and
capital tools, all as determined in accordance with standard accounting
practices; except for the capital expenditures set forth in Subparagraph 1(m)
above;

 

(g)       interest, principal, points and fees on debt or amortization on any
mortgage, deed of trust or other debt encumbering the Building or the Project;

 

(h)       costs, including permit, license and inspection costs, incurred with
respect to the installation of tenant improvements for tenants in the Building
(including the original Tenant Improvements for the Premises), or incurred in
renovating or otherwise improving, decorating, painting or redecorating space
for tenants or other occupants of the Building, including space planning and
interior design costs and fees;

 

2

--------------------------------------------------------------------------------


 

(i)        attorneys’ fees and other costs and expenses incurred in connection
with negotiations or disputes with present or prospective tenants or other
occupants of the Building; provided, however, that Operating Expenses will
include those attorneys’ fees and other costs and expenses incurred in
connection with negotiations, disputes or claims relating to items of Operating
Expenses, enforcement of rules and regulations of the Building, and such other
matters relating to the maintenance of standards required of Landlord under the
Lease;

 

(j)        except for the administrative/management fees described in
Subparagraph 1(h) above, costs of Landlord’s general corporate overhead;

 

(k)       all items and services for which Tenant or any other tenant in the
Building reimburses Landlord (other than through operating expense pass-through
provisions);

 

(l)        electric power costs for which any tenant directly contracts with the
local public service company;

 

(m)      costs arising from Landlord’s charitable or political contributions;

 

(n)       costs incurred in connection with the original construction of the
Building;

 

(o)       expenses directly resulting from the gross negligence and/or
intentional misconduct of Landlord, its agents, contractors or employees;

 

(p)       any bad debt loss, rent loss, or reserves for bad debts or rent loss;

 

(q)       the wages of any employee who does not devote substantially all of his
or her time to the Building shall be equitably allocated to the Building;

 

(r)        fines, penalties and interest;

 

(s)       costs incurred by Landlord with respect to goods and services
(including utilities sold and supplied to tenants and occupants of the Building)
to the extent that Landlord is reimbursed such costs other than through
operating expense payments; and

 

(t)        rentals and other related expenses incurred in leasing air
conditioning systems, elevators or other equipment ordinarily considered to be
of a capital nature, except equipment not affixed to the Building which is used
while repairs are being undertaken or in providing janitorial or similar
services.

 

3

--------------------------------------------------------------------------------


 

STANDARDS FOR UTILITIES AND SERVICES

 

The following standards for utilities and services are in effect.  Landlord
reserves the right to adopt nondiscriminatory modifications and additions
hereto.

 

Subject to the terms and conditions of the Lease and provided Tenant remains in
occupancy of the Premises, Landlord will provide or make available the following
utilities and services:

 

1.         Provide non-attended automatic elevator available for Tenant’s
nonexclusive use at all times.

 

2.         On Monday through Friday, except holidays, from 8 a.m. to 6 p.m. (and
other times for a reasonable additional charge to be fixed by Landlord),
ventilate the Premises and furnish air conditioning or heating on such days and
hours, when in the reasonable judgment of Landlord it may be required for the
comfortable occupancy of the Premises.  “Holidays” shall mean New Year’s Day,
President’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day,
the day after Thanksgiving and Christmas Day and such other national holidays as
are adopted by Landlord as holidays for the Building.  The air conditioning
system achieves maximum cooling when the window coverings are extended to the
full length of the window opening and adjusted to a 45° angle upwards.  Landlord
will not be responsible for room temperatures if Tenant does not keep all window
coverings in the Premises extended to the full length of the window opening and
adjusted to a 45° angle upwards whenever the system is in operation.  Tenant
agrees to cooperate fully at all times with Landlord, and to abide by all
reasonable regulations and requirements which Landlord may prescribe for the
proper function and protection of said air conditioning system.  Tenant agrees
not to connect any apparatus, device, conduit or pipe to the chilled and hot
water air conditioning supply lines of the Building.  Tenant further agrees that
neither Tenant nor its servants, employees, agents, visitors, licensees or
contractors shall at any time enter the mechanical installations or facilities
of the Building or the Project or adjust, tamper with, touch or otherwise in any
manner affect said installations or facilities.  The cost of maintenance and
service calls to adjust and regulate the air conditioning system will be charged
to Tenant if the need for maintenance work results from either Tenant’s
adjustment of room thermostats or Tenant’s failure to comply with its
obligations under this Exhibit, including keeping window coverings extended to
the full length of the window opening and adjusted to a 45° angle upwards. 
Initially, Tenant shall pay for after-hours HVAC services at the rate of
Thirty-Five Dollars ($35.00) per hour.

 

3.         Landlord will make available to the Premises, 24 hours per day, seven
days a week, electric current as required by the Building standard office
lighting and fractional horsepower office business machines including copiers,
personal computers and word processing equipment in an amount not to exceed five
(5) watts per square foot per normal business day. Tenant agrees, should its
electrical installation or electrical consumption be in excess of the aforesaid
quantity or extend beyond normal business hours, to reimburse Landlord monthly
for the measured consumption at the average cost per kilowatt hour charged to
the Building during the period.  If a separate meter is not installed at
Tenant’s cost, such excess cost will be established by an estimate agreed upon
by Landlord and Tenant, and if the parties fail to agree, such cost will be
established by an independent licensed engineer selected in Landlord’s
reasonable discretion, whose fee shall be shared equally by Landlord and
Tenant.  Tenant agrees not to use any apparatus or device in, upon or about the
Premises (other than standard office business machines, personal computers and
word processing equipment) which may in any way increase the amount of such
services usually furnished or supplied to said Premises, and Tenant further
agrees not to connect any apparatus or device with wires, conduits or pipes, or
other means by which such services are supplied, for the purpose of using
additional or unusual amounts of such services without the written consent of
Landlord.  Should Tenant use the same to excess, the refusal on the part of
Tenant to pay upon demand of Landlord the amount established by Landlord for
such excess charge will constitute a breach of the obligation to pay rent under
this Lease and will entitle Landlord to the rights therein granted for such
breach.  Tenant’s use of electric current will never exceed the capacity of the
feeders to the Building, or the risers or wiring installation and Tenants will
not install or use or permit the installation or use of any computer or
electronic data processing equipment in the Premises (except standard office
business machines, personal computers and word processing equipment) without the
prior written consent of Landlord.

 

4.         Water will be available in public areas for drinking and lavatory
purposes only, but if Tenant requires, uses or consumes water for any purpose in
addition to ordinary drinking and lavatory purposes, of which fact Tenant
constitutes Landlord to be the sole judge so long as Landlord is reasonable,
Landlord may install a water meter and thereby measure Tenant’s water
consumption for all purposes.  Tenant agrees to pay Landlord for the cost of the
meter and the cost of the installation thereof and throughout the duration of
Tenant’s occupancy Tenant will keep said meter and installation equipment in
good working order and repair at Tenant’s own cost and expense, in default of
which Landlord may cause such meter and equipment to be replaced or repaired and
collect the cost thereof from Tenant.  Tenant agrees to pay for water consumed,
as shown on such meter, as

 

EXHIBIT "D"

 

1

--------------------------------------------------------------------------------


 

and when bills are rendered, and on default in making such payment, Landlord may
pay such charges and collect the same from Tenant.  Any such costs or expenses
incurred, or payments made by Landlord for any of the reasons or purposes
hereinabove stated will be deemed to be additional rent payable by Tenant and
collectible by Landlord as such.

 

5.         Landlord will provide janitorial service to the Premises at least
five (5) days per week on each business day, provided the same are used
exclusively as permitted in this Lease, and are kept reasonably in order by
Tenant, and unless otherwise agreed to by Landlord and Tenant no one other than
persons approved by Landlord shall be permitted to enter the Premises for such
purposes.  If the Premises are not used exclusively as permitted in this Lease,
they will be kept clean and in order by Tenant, at Tenant’s expense, and to the
satisfaction of Landlord, and by persons approved by Landlord.  Tenant agrees to
pay to Landlord the cost of removal of any of Tenant’s refuse and rubbish to the
extent that the same exceeds the refuse and rubbish usually attendant upon the
use of the Premises as offices.

 

6.         Landlord reserves the right to stop service of the elevator,
plumbing, ventilation, air conditioning and electrical systems, when necessary,
by reason of accident or emergency or for repairs, alterations or improvements,
when in the judgment of Landlord such actions are desirable or necessary to be
made, until said repairs, alterations or improvements shall have been completed,
and Landlord will have no responsibility or liability for failure to supply
elevator facilities, plumbing, ventilating, air conditioning or electric
service, when prevented from so doing by strike or accident or by any cause
beyond Landlord’s reasonable control, or by laws, rules, orders, ordinances,
directions, regulations or by reason of the requirements of any federal, state,
county or municipal authority or failure of gas, oil or other suitable fuel
supply or inability by exercise of reasonable diligence to obtain gas, oil or
other suitable fuel supply.  It is expressly understood and agreed that any
covenants on Landlord’s part to furnish any services pursuant to any of the
terms, covenants, conditions, provisions or agreements of this Lease, or to
perform any act or thing for the benefit of Tenant, will not be deemed breached
if Landlord is unable to furnish or perform the same by virtue of a strike or
labor trouble or any other cause whatsoever beyond Landlord’s control.

 

7.         As part of Operating Expenses, Landlord shall provide security
services for the Building and the Project, including, without limitation,
equipment, personnel, systems and procedures as reasonably determined by
Landlord in its sole discretion.

 

2

--------------------------------------------------------------------------------


 

RULES AND REGULATIONS

 

A.        General Rules and Regulations.  The following rules and regulations
govern the use of the Building and the Project Common Areas.  Tenant will be
bound by such rules and regulations and agrees to cause Tenant’s Authorized
Users, its employees, subtenants, assignees, contractors, suppliers, customers
and invitees to observe the same.

 

1.         Except as specifically provided in the Lease to which these Rules and
Regulations are attached, no sign, placard, picture, advertisement, name or
notice may be installed or displayed on any part of the outside or inside of the
Building or the Project (but not including decorations placed within the
Premises) without the prior written consent of Landlord.  Landlord will have the
right to remove, at Tenant’s expense and without notice, any sign installed or
displayed in violation of this rule.  All approved signs or lettering on doors
and walls are to be printed, painted, affixed or inscribed at the expense of
Tenant and under the direction of Landlord by a person or company designated or
approved by Landlord.

 

2.         If Landlord objects in writing to any curtains, blinds, shades,
screens or hanging plants or other similar objects attached to or used in
connection with any window or door of the Premises, or placed on any windowsill,
which is visible from the exterior of the Premises, Tenant will immediately
discontinue such use.  Tenant agrees not to place anything against or near glass
partitions or doors or windows which may appear unsightly from outside the
Premises including from within any interior common areas.

 

3.         Tenant will not obstruct any sidewalks, halls, passages, exits,
entrances, elevators, escalators, or stairways of the Project. The halls,
passages, exits, entrances, elevators and stairways are not open to the general
public, but are open, subject to reasonable regulations, to Tenant’s business
invitees. Landlord will in all cases retain the right to control and prevent
access thereto of all persons whose presence in the reasonable judgment of
Landlord would be prejudicial to the safety, character, reputation and interest
of the Project and its tenants, provided that nothing herein contained will be
construed to prevent such access to persons with whom any tenant normally deals
in the ordinary course of its business, unless such persons are engaged in
illegal or unlawful activities.  No tenant and no employee or invitee of any
tenant will go upon the roof of the Building.

 

4.         Tenant will not obtain for use on the Premises ice, food vendors,
towel or other similar services or accept barbering or bootblacking service upon
the Premises, except at such reasonable hours and under such reasonable
regulations as may be fixed by Landlord. Tenant shall have the right to obtain
food and beverage service to serve its employees, agents, contractors, clients
and invitees. Landlord expressly reserves the right to absolutely prohibit
solicitation, canvassing, distribution of handbills or any other written
material, peddling, sales and displays of products, goods and wares in all
portions of the Project except as may be expressly permitted under the Lease. 
Landlord reserves the right to restrict and regulate the use of the common areas
of the Project and Building by invitees of tenants providing services to tenants
on a periodic or daily basis including food and beverage vendors.  Such
restrictions may include limitations on time, place, manner and duration of
access to a tenant’s premises for such purposes.  Without limiting the
foregoing, Landlord may require that such parties use service elevators, halls,
passageways and stairways for such purposes to preserve access within the
Building for tenants and the general public.

 

5.         Landlord reserves the right to require tenants to periodically
provide Landlord with a written list of any and all business invitees which
periodically or regularly provide goods and services to such tenants at the
premises.  Landlord reserves the right to preclude all vendors from entering or
conducting business within the Building and the Project if such vendors are not
listed on a tenant’s list of requested vendors.

 

6.         Landlord reserves the right to exclude from the Building between the
hours of 6 p.m. and 8 a.m. the following business day, or such other hours as
may be established from time to time by Landlord, and on Sundays and legal
holidays, any person unless that person is known to the person or employee in
charge of the Building or has a pass or is properly identified.  Tenant will be
responsible for all persons for whom it requests passes and will be liable to
Landlord for all acts of such persons.  Landlord will not be liable for damages
for any error with regard to the admission to or exclusion from the Building of
any person.  Landlord reserves the right to prevent access to the Building in
case of invasion, mob, riot, public excitement or other commotion by closing the
doors or by other appropriate action.

 

EXHIBIT "E"

 

1

--------------------------------------------------------------------------------


 

7.         The directory of the Building or the Project will be provided
exclusively for the display of the name and location of tenants only and
Landlord reserves the right to exclude any other names therefrom.

 

8.         All cleaning and janitorial services for the Project and the Premises
will be provided exclusively through Landlord, and except with the written
consent of Landlord, no person or persons other than those approved by Landlord
will be employed by Tenant or permitted to enter the Project for the purpose of
cleaning the same.  Tenant will not cause any unnecessary labor by carelessness
or indifference to the good order and cleanliness of the Premises.

 

9.         Landlord will furnish Tenant, free of charge, with two keys to each
entry door lock in the Premises.  Landlord may make a reasonable charge for any
additional keys.  Tenant shall not make or have made additional keys, and Tenant
shall not alter any lock or install any new additional lock or bolt on any door
of the Premises.  Tenant, upon the termination of its tenancy, will deliver to
Landlord the keys to all doors which have been furnished to Tenant, and in the
event of loss of any keys so furnished, will pay Landlord therefor.

 

10.       If Tenant requires telegraphic, burglar alarm, satellite dishes,
antennae or similar services, it will first obtain Landlord’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed, and comply
with, Landlord’s reasonable rules and requirements applicable to such services,
which may include separate licensing by, Landlord.

 

11.       The elevator will be available for use by all tenants in the Building,
subject to such reasonable scheduling as Landlord, in its discretion, deems
appropriate.  No equipment, materials, furniture, packages, supplies,
merchandise or other property will be received in the Building or carried in the
elevators except between such hours and in such elevators as may be reasonably
designated by Landlord.  Tenant’s initial move in and subsequent deliveries of
bulky items, such as furniture, safes and similar items will, unless otherwise
agreed in writing by Landlord, be made during the hours of 6:00 p.m. to 6:00
a.m. or on Saturday or Sunday.  Deliveries during normal office hours shall be
limited to normal office supplies and other small items, unless Tenant gives
prior notice to Landlord of other deliveries.  No deliveries will be made which
unreasonably impede or interfere with other tenants or the operation of the
Building.

 

12.       Tenant will not place a load upon any floor of the Premises which
exceeds the load per square foot which such floor was designed to carry and
which is allowed by law.  Landlord will have the right to reasonably prescribe
the weight, size and position of all safes, heavy equipment, files, materials,
furniture or other property brought into the Building.  Heavy objects will, if
considered necessary by Landlord, stand on such platforms as determined by
Landlord to be necessary to properly distribute the weight, which platforms will
be provided at Tenant’s expense.  Business machines and mechanical equipment
belonging to Tenant, which cause noise or vibration that may be transmitted to
the structure of the Building or to any space therein to such a degree as to be
objectionable to any tenants in the Building or Landlord, are to be placed and
maintained by Tenant, at Tenant’s expense, on vibration eliminators or other
devises sufficient to eliminate noise or vibration.  Tenant will be responsible
for all structural engineering required to determine structural load, as well as
the expense thereof.  The persons employed to move such equipment in or out of
the Building must be reasonably acceptable to Landlord.  Landlord will not be
responsible for loss of, or damage to, any such equipment or other property from
any cause, and all damage done to the Building by maintaining or moving such
equipment or other property will be repaired at the expense of Tenant.

 

13.       Tenant will not use or keep in the Premises any kerosene, gasoline or
inflammable or combustible fluid or material other than those limited quantities
necessary for the operation or maintenance of office equipment.  Tenant will not
use or permit to be used in the Premises any foul or noxious gas or substance,
or permit or allow the Premises to be occupied or used in a manner offensive or
objectionable to Landlord or other occupants of the Building by reason of noise,
odors or vibrations, nor will Tenant bring into or keep in or about the Premises
any birds or animals.

 

14.       Tenant will not use any method of heating or air conditioning other
than that supplied by Landlord without Landlord’s prior written consent.

 

15.       Tenant will not waste electricity, water or air conditioning and
agrees to cooperate fully with Landlord to assure the most effective operation
of the Building’s heating and air conditioning and to comply with any
governmental energy-saving rules, laws or regulations of which Tenant has actual
notice, and will refrain from attempting to adjust controls.  Tenant will keep
corridor doors closed, and shall keep all window coverings pulled down.

 

2

--------------------------------------------------------------------------------


 

16.       Landlord reserves the right, exercisable without notice and without
liability to Tenant, to change the name and street address of the Building. 
Without the prior written consent of Landlord, which Landlord will not
unreasonably withhold or delay, Tenant will not use the name, photograph or
likeness of the Building or the Project except in connection with or in
promoting or advertising the business of Tenant.

 

17.       Tenant will close and lock the doors of its Premises and entirely shut
off all water faucets or other water apparatus, and lighting or gas before
Tenant and its employees leave the Premises.  Tenant will be responsible for any
damage or injuries sustained by other tenants or occupants of the Building or by
Landlord for noncompliance with this rule.

 

18.       The toilet rooms, toilets, urinals, wash bowls and other apparatus
will not be used for any purpose other than that for which they were constructed
and no foreign substance of any kind whatsoever shall be thrown therein.  The
expense of any breakage, stoppage or damage resulting from any violation of this
rule will be borne by the tenant who, or whose employees or invitees, break this
rule.  Cleaning of equipment of any type is prohibited.  Shaving is prohibited.

 

19.       Tenant will not sell, or permit the sale at retail of newspapers,
magazines, periodicals, theater tickets or any other goods or merchandise to the
general public in or on the Premises.  Tenant will not use the Premises for any
business or activity other than that specifically provided for in this Lease. 
Tenant will not conduct, nor permit to be conducted, either voluntarily or
involuntarily, any auction upon the Premises without first having obtained
Landlord’s prior written consent, which consent Landlord may withhold in its
sole and absolute discretion.

 

20.       Tenant will not install any radio or television antenna, loudspeaker,
satellite dishes or other devices on the roof(s) or exterior walls of the
Building or the Project.  Tenant will not interfere with satellite dish, radio
or television broadcasting or transmission or reception from or in the Project
or elsewhere.

 

21.       Except for the ordinary hanging of pictures and wall decorations,
Tenant will not mark, drive nails, screw or drill into the partitions, woodwork
or plaster or in any way deface the Premises or any part thereof, except in
accordance with the provisions of the Lease pertaining to alterations.  Landlord
reserves the right to direct electricians as to where and how telephone and
telegraph wires are to be introduced to the Premises.  Tenant will not cut or
bore holes for wires.  Tenant will not affix any floor covering to the floor of
the Premises in any manner except as approved by Landlord.  Tenant shall repair
any damage resulting from noncompliance with this rule.

 

22.       Tenant will not install, maintain or operate upon the Premises any
vending machines without the written consent of Landlord, except for food and
beverage vending machines intended to serve Tenant’s employees.

 

23.       Landlord reserves the right to exclude or expel from the Project any
person who, in Landlord’s judgment, is intoxicated or under the influence of
liquor or drugs or who is in violation of any of the Rules and Regulations of
the Building.

 

24.       Tenant will store all its trash and garbage within its Premises or in
other facilities provided by Landlord.  Tenant will not place in any trash box
or receptacle any material which cannot be disposed of in the ordinary and
customary manner of trash and garbage disposal.  All garbage and refuse disposal
is to be made in accordance with directions issued from time to time by
Landlord.

 

25.       The Premises will not be used for lodging or for the storage of
merchandise held for sale to the general public, or for lodging or for
manufacturing of any kind, nor shall the Premises be used for any improper,
immoral or objectionable purpose.  No cooking will be done or permitted on the
Premises without Landlord’s consent, except the use by Tenant of Underwriters’
Laboratory approved equipment for brewing coffee, tea, hot chocolate and similar
beverages shall be permitted, and the use of a microwave oven for employees use
will be permitted, provided that such equipment and use is in accordance with
all applicable federal, state, county and city laws, codes, ordinances, rules
and regulations.

 

26.       Neither Tenant nor any of its employees, agents, customers and
invitees may use in any space or in the public halls of the Building or the
Project any hand truck except those equipped with rubber tires and side guards
or such other material-handling equipment as Landlord may approve.  Tenant will
not bring any other vehicles of any kind into the Building.

 

3

--------------------------------------------------------------------------------


 

27.       Tenant agrees to comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord or any
governmental agency.

 

28.       Tenant assumes any and all responsibility for protecting its Premises
from theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.

 

29.       To the extent Landlord reasonably deems it necessary to exercise
exclusive control over any portions of the Common Areas for the mutual benefit
of the tenants in the Building or the Project, Landlord may do so subject to
reasonable, non-discriminatory additional rules and regulations which do not
deprive Tenant of its quiet enjoyment of the Premises or parking.

 

30.       Landlord may prohibit smoking in the Building and may require Tenant
and any of its employees, agents, clients, customers, invitees and guests who
desire to smoke, to smoke within designated smoking areas within the Project.

 

31.       Tenant’s requirements will be attended to only upon appropriate
application to Landlord’s asset management office for the Project by an
authorized individual of Tenant.  Employees of Landlord will not perform any
work or do anything outside of their regular duties unless under special
instructions from Landlord, and no employee of Landlord will admit any person
(Tenant or otherwise) to any office without specific instructions from Landlord.

 

32.       These Rules and Regulations are in addition to, and will not be
construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of the Lease.  Landlord may waive any one
or more of these Rules and Regulations for the benefit of Tenant or any other
tenant, but no such waiver by Landlord will be construed as a waiver of such
Rules and Regulations in favor of Tenant or any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules and Regulations against any or
all of the tenants of the Project.

 

33.       Landlord reserves the right to make such other reasonable and
non-discriminatory Rules and Regulations as, in its judgment, may from time to
time be needed for safety and security, for care and cleanliness of the Project
and for the preservation of good order therein.  Tenant agrees to abide by all
such Rules and Regulations herein above stated and any additional reasonable and
non-discriminatory rules and regulations which are adopted.  Tenant is
responsible for the observance of all of the foregoing rules by Tenant’s
employees, agents, clients, customers, invitees and guests.

 

B.        Parking Rules and Regulations.  The following rules and regulations
govern the use of the parking facilities which serve the Building.  Tenant will
be bound by such rules and regulations and agrees to cause its employees,
subtenants, assignees, contractors, suppliers, customers and invitees to observe
the same:

 

1.         Tenant will not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant’s employees, subtenants, customers or invitees to
be loaded, unloaded or parked in areas other than those designated by Landlord
for such activities.  No vehicles are to be left in the parking areas overnight
and no vehicles are to be parked in the parking areas other than passenger
automobiles, vans, sport utility vehicles, motorcycles and pick-up trucks.  No
extended term storage of vehicles is permitted.

 

2.         Vehicles must be parked entirely within painted stall lines of a
single parking stall.

 

3.         All directional signs and arrows must be observed.

 

4.         The speed limit within all parking areas shall be five (5) miles per
hour.

 

5.         Parking is prohibited:  (a) in areas not striped for parking; (b) in
aisles or on ramps; (c) where “no parking” signs are posted; (d) in
cross-hatched areas; and (e) in such other areas as may be designated from time
to time by Landlord.

 

6.         Landlord reserves the right, without cost or liability to Landlord,
to tow any vehicle if such vehicle’s audio theft alarm system remains engaged
for an unreasonable period of time.

 

7.         Washing, waxing, cleaning or servicing of any vehicle in any area not
specifically reserved for such purpose is prohibited.

 

8.         Landlord may refuse to permit any person to park in the parking
facilities who violates these rules with unreasonable frequency, and any
violation of these rules shall subject the

 

4

--------------------------------------------------------------------------------


 

violator’s car to removal, at such car owner’s expense.  Tenant agrees to use
its best efforts to acquaint its employees, subtenants, assignees, contractors,
suppliers, customers and invitees with these parking provisions, rules and
regulations.

 

9.         Parking stickers, access cards, or any other device or form of
identification supplied by Landlord as a condition of use of the parking
facilities shall remain the property of Landlord.  Parking identification
devices, if utilized by Landlord, must be displayed as requested and may not be
mutilated in any manner.  The serial number of the parking identification device
may not be obliterated.  Parking identification devices, if any, are not
transferable and any device in the possession of an unauthorized holder will be
void.  Landlord reserves the right to refuse the sale of monthly stickers or
other parking identification devices to Tenant or any of its agents, employees
or representatives who willfully refuse to comply with these rules and
regulations and all unposted city, state or federal ordinances, laws or
agreements.

 

10.       Loss or theft of parking identification devices or access cards must
be reported to the management office in the Project immediately, and a lost or
stolen report must be filed by the Tenant or user of such parking identification
device or access card at the time.  Landlord has the right to exclude any
vehicle from the parking facilities that does not have a parking identification
device or valid access card.  Any parking identification device or access card
which is reported lost or stolen and which is subsequently found in the
possession of an unauthorized person will be confiscated and the illegal holder
will be subject to prosecution.

 

11.       Landlord reserves the right, without cost or liability to Landlord, to
tow any vehicles which are used or parked in violation of these rules and
regulations.

 

12.       Landlord reserves the right from time to time to modify and/or adopt
such other reasonable and non-discriminatory rules and regulations for the
parking facilities as it deems reasonably necessary for the operation of the
parking facilities.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT F

 

RECORDING REQUESTED BY AND

)

 

WHEN RECORDED MAIL TO:

)

 

 

)

 

Sunnyvale Mathilda Investors, LLC

)

 

c/o Matteson Real Estate Equities, Inc.

)

 

1991 Broadway, Suite 300

)

 

Redwood City, CA 94063-1994

)

 

Attn:   James A. Blake

)

 

 

MEMORANDUM OF LEASE

 

THIS MEMORANDUM OF LEASE (“Memorandum”) is made and entered into this      day
of                       2005, by and between SUNNYVALE MATHILDA INVESTORS, LLC,
a California limited liability company (“Landlord”) and MONOLITHIC SYSTEM
TECHNOLOGY, INC., dba MOSYS,  a Delaware corporation (“Tenant”).

 

1.             Terms and Premises.            By that certain Office Building
Lease dated April     , 2005 (“Lease”) between Landlord and Tenant, Landlord
hereby leases to Tenant, and Tenant hereby hires from Landlord, the premises
commonly known as 755 No. Mathilda Avenue, Suite 100, Sunnyvale, California
94086, forming a part of that certain real property located in the City of
Sunnyvale, County of Santa Clara, State of California, as shown and described on
Exhibit A attached hereto and incorporated herein by this reference (the
“Premises”).  The term of the Lease is five (5) years with two (2) five (5) year
options commencing on [insert actual Commencement Date prior to recording] and
ending on [insert actual Expiration Date prior to recording], unless sooner
terminated in accordance with the terms of the Lease.

 

2.             Other Terms.  All terms and conditions of the Lease are set forth
fully in the Lease.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Memorandum as of the
date and year first above written.

 

TENANT:

 

LANDLORD:

 

 

 

MONOLITHIC SYSTEM TECHNOLOGY, INC., a Delaware corporation

 

SUNNYVALE MATHILDA INVESTORS, LLC a California limited liability company

 

 

 

By:

 

 

By:

Matteson Real Estate Equities, Inc.

 

Print Name:

 

 

 

Manager

 

Print Title:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

EXHIBIT "F"

 

--------------------------------------------------------------------------------


 

EXHIBIT A

DESCRIPTION OF PREMISES

 

The ground floor of that certain real property situated in the City of
Sunnyvale, County of Santa Clara, State of California, described as follows:

 

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

)

 

 

)

ss.

COUNTY OF

)

 

 

On this                       day of                  2005, before me, the
undersigned, a Notary Public in and for the State of California, personally
appeared                                 , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument, and acknowledged to me that he executed the
same in his authorized capacity; and that by his signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

 

WITNESS my hand and official seal.

 

 

 

 

 

Signature of Notary

 

 

[SEAL]

 

 

STATE OF CALIFORNIA

)

 

 

)

ss.

COUNTY OF

)

 

 

On this                        day of                  2005, before me, the
undersigned, a Notary Public in and for the State of California, personally
appeared                                               , personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person whose
name is subscribed to the within instrument, and acknowledged to me that he
executed the same in his authorized capacity; and that by his signature on the
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

 

 

Signature of Notary

 

[SEAL]

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

RECORDING REQUESTED BY AND

)

 

WHEN RECORDED MAIL TO:

)

 

 

)

 

Sunnyvale Mathilda Investors, LLC

)

 

c/o Matteson Real Estate Equities, Inc.

)

 

1991 Broadway, Suite 300

)

 

Redwood City, CA 94063-1994

)

 

Attn:   James A. Blake

)

 

 

QUITCLAIM

 

The undersigned, MONOLITHIC SYSTEM TECHNOLOGY, INC., dba MOSYS, a Delaware
corporation, hereby irrevocably quitclaims, releases and relinquishes to
SUNNYVALE MATHILDA INVESTORS, LLC, a California limited liability company, all
of the undersigned’s right, title and interest, if any, in, to and under (i)
that certain Memorandum of Lease recorded on [insert date of recording] as
Instrument No. [insert exact recording information] in the Official Records of
Santa Clara County, California (the “Memorandum”), (ii) the Lease (as defined in
the Memorandum) and (iii) the Premises (as defined in the Memorandum).

 

IN WITNESS WHEREOF, this Quitclaim has been executed as of
                            , 2005.

 

MONOLITHIC SYSTEM TECHNOLOGY, INC., a
Delaware corporation

 

 

 

By:

 

 

 

Print Name:

 

 

 

Print Title:

 

 

 

EXHIBIT "G"

 

--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

)

 

 

)

ss.

COUNTY OF

)

 

 

On this                         day of                    2005, before me, the
undersigned, a Notary Public in and for the State of California, personally
appeared                                  , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument, and acknowledged to me that he executed the
same in his authorized capacity; and that by his signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

 

WITNESS my hand and official seal.

 

 

 

 

 

Signature of Notary

 

 

[SEAL]

 

--------------------------------------------------------------------------------